 
EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
 
This Securities Purchase Agreement (this “Agreement”) is dated as of October 31,
2011, by and among Giga-tronics Incorporated, a corporation organized in the
State of California (the “Company”), and the purchaser identified on the
signature page hereto (including its successors and assigns, the “Purchaser”).
 
RECITALS
 
A.           The Company is offering and selling the securities contemplated by
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(2) of the Securities Act of 1933, as amended, and Rule 506
of Regulation D (“Regulation D”) as promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act.
 
B.           The Company has filed or before Closing will file a Certificate of
Determination of Series B Convertible Voting Perpetual Preferred Stock in
substantially the form attached hereto as Exhibit A (the “Certificate of
Determination”) with the Secretary of State of the State of California,
designating the authorized number and the rights, preferences, privileges, and
restrictions of a new series of preferred stock of the Company, designated as
“Series B Convertible Voting Perpetual Preferred Stock” (the “Preferred Stock”).
 
C.           Purchaser wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, 9,997 shares of Preferred
Stock (which shall be collectively referred to herein as the “Preferred Shares”)
and a warrant substantially in the form attached hereto as Exhibit B (the
“Warrant”) to purchase up to 848,684 shares of Common Stock (the “Warrant
Shares”).
 
D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering an Investor Rights
Agreement, substantially in the form attached hereto as Exhibit C (the “Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Rights Agreement) under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws and to
provide certain additional rights.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
 
 
ARTICLE 1:
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
 
7

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, no Purchaser shall be deemed an
Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of any Purchaser.
 
“Agreement” has the meaning set forth in the Preamble.
 
 “Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments and certificates of determination thereto, including the
Certificate of Determination, as the same may be amended from time to time.
 
“Audit Committee” has the meaning set forth in Section 3.1(v).
 
“Board” has the meaning set forth in Section 3.1(v).
 
“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of California or City of New York are
authorized or required by law to remain closed.
 
“California Courts” means the courts of the State of California and the United
States District Courts located in the State of California.
 
“Certificate of Determination” has the meaning set forth in the Recitals.
 
“Closing” means the closing of the purchase and sale of the Preferred Shares and
the Warrant pursuant to this Agreement.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.
 
“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” means the Company’s common stock, no par value, and also includes
any securities into which the Common Stock may hereafter be reclassified or
changed.
 
“Common Stock Approval” has the meaning set forth in Section 4.5.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Bingham McCutchen LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company’s Knowledge” means, with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
 
8

--------------------------------------------------------------------------------

 
 
“Conversion Shares” means the shares of Common Stock into which the Preferred
Shares are convertible from time to time.
 
“Environmental Laws” has the meaning set forth in Section 3.1(k).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.
 
“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who, together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Entity” has the meaning set forth in Section 3.2(j).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(s).
 
“Internal Controls” has the meaning set forth in Section 3.1(v).
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Warrant or the
Rights Agreement, (ii) a material and adverse effect on the results of
operations, assets, properties, business, condition (financial or otherwise) or
prospects of the Company and the Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement, the Warrant or the
Rights Agreement; provided, that in determining whether a Material Adverse
Effect has occurred, there shall be excluded any effect to the extent resulting
from the following: (A) changes, after the date hereof, in U.S. GAAP, (B)
changes, after the date hereof, in applicable laws, rules and regulations or
interpretations thereof by any court, administrative agency or other
governmental authority, whether federal, state, local or foreign, or any
applicable industry self-regulatory organization, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of an affected Purchaser, (D) changes, after the date
hereof, in general economic, monetary or financial conditions, (E) changes in
the market price or trading volumes of the Common Stock (but not the underlying
causes of such changes), (F) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism and (G) the
public disclosure of this Agreement or the transactions contemplated hereby;
except, with respect to clauses (A), (B), (D) and (F), to the extent that the
effects of such changes have a disproportionate effect on the Company and the
Subsidiaries, taken as a whole, relative to other similarly corporations
generally.
 
“Material Contract” means any contract, agreement, plan or instrument of the
Company or any Subsidiary which is required to be filed as an exhibit to the SEC
Reports pursuant to Item 601 of Regulation S-K.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making, or is
accruing an obligation to make, contributions or has made, or been obligated to
make, contributions within the preceding six (6) years.
 
“Outside Date” means November 21, 2011.
 
 
9

--------------------------------------------------------------------------------

 
 
“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.
 
“Permits” has the meaning set forth in Section 3.1(t).
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, incorporated or unincorporated association,
joint stock company, joint venture, sole proprietorship, government (or an
agency or subdivision thereof), governmental authority or other entity of any
kind.
 
“Preferred Shares” has the meaning set forth in the Recitals.
 
“Preferred Stock” has the meaning set forth in the Recitals.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Capital Market.
 
“Purchase Price” means $220.00 per Preferred Share.
 
“Purchaser” has the meaning set forth in the Preamble.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Rights Agreement” has the meaning set forth in the Recitals.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Rights Agreement and covering the resale by the Purchaser of
the Registrable Securities (as defined in the Rights Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(d).
 
“Rights Agreement” has the meaning set forth in the Recitals.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Shareholder Proposal” has the meaning set forth in Section 4.5.
 
“Special Meeting” has the meaning set forth in Section 4.5.
 
 “Subscription Amount” means $2,199,340.00.
 
“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.
 
 
10

--------------------------------------------------------------------------------

 
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, or the OTC Bulletin Board on which the
Common Stock is listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrant, the Rights Agreement, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means American Stock Transfer & Trust Co., or any successor
transfer agent for the Company.
 
 “Warrant” has the meaning set forth in the Recitals.
 
“Warrant Shares” has the meaning set forth in the Recitals.
 
 
ARTICLE 2:
PURCHASE AND SALE
 
2.1           Closing.
 
(a)           Purchase of Preferred Shares.  Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
Purchaser, and Purchaser shall purchase from the Company, 9,997 Preferred Shares
at a per Preferred Share price equal to the Purchase Price.
 
(b)           Closing.  The parties shall use their best efforts to satisfy all
conditions to Closing and to complete the Closing as soon as practicable.  The
Closing of the purchase and sale of the Preferred Shares shall take place at the
San Francisco office of Bingham McCutchen LLP, on the Closing Date or at such
other locations or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.
 
(c)           Form of Payment.  Unless otherwise agreed to by the Company and
Purchaser, on the Closing Date, (1) the Company shall cause the Transfer Agent
to issue the 9,997 Preferred Shares (or to deliver to Purchaser one or more
stock certificates, evidencing such shares in accordance with Section 2.2(a)(ii)
hereof) and (2) Purchaser shall wire the Subscription Amount, in United States
dollars and in immediately available funds, in accordance with the Company’s
written wire transfer instructions.
 
2.2           Closing Deliveries.
 
(a)           On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to Purchaser the following (the “Company Deliverables”):
 
(i)           this Agreement, duly executed by the Company;
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           as the Company and Purchaser agree, the Company shall cause the
Transfer Agent to issue, in book-entry form 9,997 Preferred Shares (or, if the
Company and Purchaser shall have agreed, as indicated on Purchaser’s signature
page hereto, that Purchaser will receive stock certificates for its Preferred
Shares, then the Company shall instead instruct the Transfer Agent to issue such
specified stock certificates registered in the name of Purchaser or as otherwise
set forth on Purchaser’s Stock Certificate Questionnaire and to deliver such
stock certificates in accordance with Purchaser’s instructions set forth on
Purchaser’s Stock Certificate Questionnaire);
 
(iii)           the Rights Agreement, duly executed by the Company (which shall
be delivered on the date hereof);
 
(iv)           the Warrant, duly executed by the Company, in the form attached
hereto as Exhibit B;
 
(v)           a certificate of the Secretary of the Company, in the form
attached hereto as Exhibit E, dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents, including the issuance of the
Preferred Shares and the Warrant, the reservation of the Conversion Shares and
the Warrant Shares, and the recommendation and submission to a vote of the
shareholders of the Company at the Special Meeting, the Shareholder Proposal,
(b) certifying the current versions of the Articles of Incorporation and Bylaws,
as amended and restated, of the Company and (c) certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company;
 
(vi)           a certificate of the Chief Executive Officer or Chief Financial
Officer of the Company, in the form attached hereto as Exhibit F, dated as of
the Closing Date, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b);
 
(vii)           an opinion of counsel to the Company in the form attached hereto
as Exhibit G
 
(viii)           voting agreements, in the form attached hereto as Exhibit H,
duly executed by each of the directors and executive officers of the Company,
pursuant to which each such director and officer agrees to be present, in person
or by proxy, at the shareholder meetings, and to vote each of the shares Common
Stock over which he or she has voting power for the approval of the Shareholder
Proposal and those other matters to be submitted to the shareholders of the
Company pursuant to the Transaction Documents; and
 
(ix)           a true, correct and complete copy of the Certificate of
Determination, as filed with and certified by the Secretary of State of the
State of California.
 
(b)           Purchaser shall deliver or cause to be delivered to the Company
the following (the “Purchaser Deliverables”):
 
(i)           On or prior to the date hereof:
 
a)           this Agreement, duly executed by Purchaser;
 
b)           the Rights Agreement, duly executed by Purchaser; and
 
 
12

--------------------------------------------------------------------------------

 
 
c)           a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and the Stock Certificate
Questionnaire in the forms attached hereto as Exhibits D-1 and D-2 ,
respectively; and
 
(ii)           On or prior to the Closing Date:
 
a)           the Subscription Amount, in United States dollars and in
immediately available funds, by wire transfer in accordance with the Company’s
written instructions.
 


ARTICLE 3:
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to Purchaser that:
 
(a)           Organization and Qualification. The Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as disclosed in the SEC
Reports and as currently conducted. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its articles or certificate of
incorporation, bylaws or other organizational documents. The Company and each of
its Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(b)           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The Company’s execution and
delivery of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its shareholders in
connection therewith other than the Common Stock Approval which is to be
obtained post-Closing. Each of the Transaction Documents has been (or upon
delivery will have been) duly executed by the Company and is, or when delivered
in accordance with the terms hereof, will constitute the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents and the consummation by the Company of the
transactions contemplated hereby or thereby do not and will not (i)  violate any
provisions of the Company’s or any Subsidiary’s articles or certificate of
incorporation or bylaws, (ii) constitute a default (or an event that with notice
or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals, result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
any Subsidiary is subject, or by which any property or asset of the Company or
any Subsidiary is bound or affected, except in the case of clauses (ii) and
(iii) such as would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
(d)           Filings, Consents and Approvals. Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of one or
more Registration Statements in accordance with the requirements of the Rights
Agreement, (ii) filings required by applicable state securities laws, (iii) the
filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) the filing of a
Notification: Change in the Number of Shares Outstanding. with the Principal
Trading Market in the time and manner required thereby, (v) the filings and
Common Stock Approval required in accordance with Section 4.5 of this Agreement
and (vi) those that have been made or obtained prior to the date of this
Agreement, including the filing of a Notification: Listing of Additional Shares
with the Principal Trading Market in the time and manner required thereby
(collectively, the “Required Approvals”).
 
(e)           Issuance of the Securities. The issuance of the Preferred Shares,
the Warrant, the Conversion Shares and the Warrant Shares has been duly
authorized and the Preferred Shares, the Conversion Shares and the Warrant
Shares, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws.  The
issuance of the Preferred Shares, the Warrant, the Conversion Shares and the
Warrant Shares is not subject to any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the
Company.  Assuming the accuracy of the representations and warranties of the
Purchaser in this Agreement, the Preferred Shares, the Warrant, the Conversion
Shares and the Warrant Shares will be issued in compliance with all applicable
federal and state securities laws.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)           Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date of such SEC Reports only due to
(i) the filing of the Certificate of Determination, and (ii) stock grants or
other equity awards under the plans described in the SEC Reports or exercises of
stock options and warrants described in the SEC Reports which do not,
individually or in the aggregate, have a material effect on the issued and
outstanding capital stock, options and other securities. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance in all material
respects with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company.  There are
no authorized or outstanding shares of capital stock, options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of the Subsidiaries other than those
accurately described in the SEC Reports.  The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the SEC Reports accurately and
fairly present the information required to be shown with respect to such plans,
arrangements, options and rights.
 
(g)           SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2009
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension (except for the Company’s amendment to its annual report on Form 10-K
for the fiscal year ended March 26, 2011, to file information required by Part
III of Form 10-K). As of their respective filing dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(h)           Financial Statements. The financial statements of the Company and
its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared from the books and records of the
Company in accordance with GAAP applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except as may be permitted by the Commission on Form 10-Q,
and fairly present in all material respects the financial condition of the
Company and its consolidated Subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.
 
(i)           Tax Matters. The Company and each of its Subsidiaries has (i)
filed all foreign, U.S. federal, state and local tax returns, information
returns and similar reports that are required to be filed, and all such tax
returns are true, correct and complete in all material respects, and (ii) paid
all taxes required to be paid by it and any other material assessment, fine or
penalty levied against it other than taxes (x) currently payable without penalty
or interest, or (y) being contested in good faith by appropriate proceedings.
 
 
15

--------------------------------------------------------------------------------

 
 
(j)           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequently
filed SEC Reports, (i) there have been no events, occurrences or developments
that have had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (ii)  the Company has not altered its
method of accounting or the manner in which it keeps its accounting books and
records, and (iii) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock except in connection with net or cashless exercise of stock options.
 
(k)           Environmental Matters. Except as disclosed in the SEC Reports, to
the Company’s Knowledge, neither the Company nor any of its Subsidiaries (i) is
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or
(iii) is subject to any claim relating to any Environmental Laws; in each case,
which violation, contamination, liability or claim has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
(l)           Litigation. There is no action pending, or to the Company’s
Knowledge threatened, which (i) adversely affects or challenges the legality,
validity or enforceability of any of the Transaction Documents or the issuance
of the Preferred Shares, the Warrant, the Conversion Shares or the Warrant
Shares, or (ii) if determined adversely to the Company and its Subsidiaries,
individually or in the aggregate, has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(m)           Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is threatened with respect to any of the employees of the
Company which has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
(n)           Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
 
(o)           Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or Purchaser for any broker commissions, placement agent fees,
financial advisory fees, structuring fees or other similar compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Company.
 
(p)           Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Preferred Shares, the Warrant, the Conversion Shares or
the Warrant Shares by the Company to the Purchaser under the Transaction
Documents.
 
(q)           Subsidiaries. The Company owns or controls, directly or
indirectly, only the Subsidiaries identified in the SEC Reports; all of the
issued and outstanding capital stock of each Subsidiary has been duly authorized
and validly issued and is fully paid and nonassessable; and the capital stock of
each Subsidiary is owned by the Company, directly or indirectly, through one or
more wholly-owned Subsidiaries, free and clear of any Liens.
 
 
16

--------------------------------------------------------------------------------

 
 
(r)           Title to Property.  Except as disclosed in the SEC Reports, the
Company and the Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, and hold any
leased real or personal property under valid and enforceable leases, in each
case which are material to the business of the Company and the Subsidiaries
taken as a whole and free from any Liens that would reasonably be expected to
result in a Material Adverse Effect.
 
(s)           Intellectual Property.  The Company and the Subsidiaries own, or
possess the right to use all trademarks, trade names, patent rights, copyrights,
domain names, licenses, approvals, trade secrets, inventions, technology,
know-how and other intellectual property and similar rights, including
registrations and applications for registration thereof (collectively,
“Intellectual Property Rights”) described in the SEC Reports as being owned or
licensed by them for the conduct of their respective businesses, and the Company
is not aware of any claim to the contrary or any challenge by any other Person
to the rights of the Company and the Subsidiaries with respect to the foregoing.
Except as described in the SEC Reports, (i) to the Company’s Knowledge, the
Company’s business as now conducted and as proposed to be conducted does not and
will not infringe or conflict with any Intellectual Property Rights or franchise
right of any Person and (ii) no claim has been made against the Company alleging
the infringement by the Company or any of its licensees or other third parties
of any Intellectual Property Rights or franchise right of any Person, except for
such as would not have a Material Adverse Effect.  Each employee of and
consultant to the Company and its Subsidiaries has entered into a
confidentiality and invention assignment agreement in favor of the Company or
its applicable Subsidiary as a condition of the employment or retention of
services of such employee or consultant, except where failure to enter into such
an agreement would not have a Material Adverse Effect. Except for matters
relating to third parties expressly identified and named in the SEC Reports: (A)
to the Company’s Knowledge, there are no rights of third parties to any
Intellectual Property Rights owned by or licensed to the Company or any of the
Subsidiaries that conflict with the rights of the Company or the Subsidiaries
related to such Intellectual Property Rights, except for any such rights that
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; (B) to the Company’s Knowledge, there is
no infringement by third parties of any Intellectual Property Rights owned by or
licensed to the Company or the Subsidiaries that would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(C) other than in connection with assertions or inquiries made by patent office
examiners in the ordinary course of the prosecution of the patent applications
of the Company or the Subsidiaries, there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or other claim by others
challenging the rights of the Company or any of the Subsidiaries in or to, or
alleging the violation of any of the terms of, or challenging the validity,
enforceability or scope of, any Intellectual Property Rights owned by or
licensed to the Company or the Subsidiaries, except for any such claims that
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, to the Company’s Knowledge, there are
no facts that would form a reasonable basis for any such claim; (D) there is no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding or
other claim by others that the Company or any of the Subsidiaries, or any of
their respective licensees, infringes or otherwise violates, or would infringe
or otherwise violate upon commercialization of its products and product
candidates described in the SEC Reports, any patent, trademark, copyright, trade
secret or other proprietary rights of others, and to the Company’s Knowledge,
there are no facts that would form a reasonable basis for any such claim by
others that the Company or any of the Subsidiaries, or any of their respective
licensees, infringes or otherwise violates, or would infringe or otherwise
violate upon commercialization of its products and product candidates described
in the SEC Reports, any Intellectual Property Rights of others, except, in each
case in this clause (D), for any such claims that would not have or reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; (E) to the Company’s Knowledge, there is no patent or patent application
that contains claims that conflict with any Intellectual Property Rights
described in the SEC Reports as being owned by or licensed to the Company or any
of the Subsidiaries or that is necessary for the conduct of their respective
businesses as currently or contemplated to be conducted, except for such as
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (F) to the Company’s Knowledge, none
of the Intellectual Property Rights used by the Company or the Subsidiaries in
their businesses has been obtained or is being used by the Company or the
Subsidiaries in violation of any contractual obligation binding on the Company,
any of the Subsidiaries in violation of the rights of any Persons, except for
such as would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
 
17

--------------------------------------------------------------------------------

 
 
(t)           Possession of Licenses and Permits.  The Company and the
Subsidiaries possess, and are in compliance with the terms of, all adequate
certificates, authorizations, franchises, licenses and permits (“Permits”)
necessary or material to the conduct of the business now conducted or proposed
in the SEC Reports to be conducted by them, except where failure to possess or
to be in compliance, individually or in the aggregate, would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and have not received any notice of proceedings relating to the
revocation or modification of any Permit that, if determined adversely to the
Company or any of the Subsidiaries, would not have or reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(u)           Contributions.  Neither the Company nor any of the Subsidiaries
nor, to the Company’s Knowledge, any employee or agent of the Company or any
Subsidiary, has (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds, (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended or (iv) made any other unlawful payment.
 
(v)           Internal Controls.  The Company maintains a system of internal
controls, including, but not limited to, disclosure controls and procedures,
internal controls over accounting matters and financial reporting and legal and
regulatory compliance controls (collectively, “Internal Controls”) that are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Internal Controls are overseen by
the audit committee (the “Audit Committee”) of the Company’s board of directors
(the “Board”) in accordance with the Exchange Act rules.  The Company has not
publicly disclosed or reported to the Audit Committee or the Board, and does not
reasonably expect to publicly disclose or report to the Audit Committee or the
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls, any violation of, or failure to comply with, the Securities
Laws, or any matter which, if determined adversely, would have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(w)           Investment Company Act.  The Company is not and, after giving
effect to the offering and sale of the Preferred Shares and the Warrant Shares
and the application of the proceeds thereof, will not be an “investment company”
as defined in the Investment Company Act of 1940, as amended.
 
 
18

--------------------------------------------------------------------------------

 
 
3.2           Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
 
(a)           Organization; Authority. Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or other power and authority to enter
into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary limited liability company action on the part of Purchaser. Each of
this Agreement and the Rights Agreement has been duly executed by Purchaser, and
when delivered by Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of Purchaser, enforceable against it in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           No Conflicts. The execution, delivery and performance by Purchaser
of this Agreement and the Rights Agreement and the consummation by Purchaser of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of Purchaser, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which Purchaser is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to Purchaser, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Purchaser to perform its obligations hereunder.
 
(c)           Investment Intent. Purchaser understands that the Preferred
Shares, the Warrant, the Conversion Shares and the Warrant Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Preferred Shares, the
Warrant, the Conversion Shares and the Warrant Shares as principal for its own
account and not with a view to, or for distributing or reselling such Preferred
Shares, Warrant, Conversion Shares or Warrant Shares, or any part thereof in
violation of the Securities Act or any applicable state securities laws;
provided, that, by making the representations herein, other than as set forth
herein, Purchaser does not agree to hold any of the Preferred Shares, the
Warrant, the Conversion Shares or the Warrant Shares for any minimum period of
time and reserves the right at all times to sell or otherwise dispose of all or
any part of such Preferred Shares, Warrant, Conversion Shares and Warrant Shares
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Purchaser is acquiring the Preferred Shares,
the Warrant, the Conversion Shares and the Warrant Shares hereunder in the
ordinary course of its business. Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Preferred Shares, the
Warrant, the Conversion Shares or the Warrant Shares (or any securities which
are derivatives thereof) to or through any Person.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           Purchaser Status. At the time Purchaser was offered the Preferred
Shares, the Warrant, the Conversion Shares and the Warrant Shares it was, and at
the date hereof it is, an “accredited investor” as defined in Rule 501(a) under
the Securities Act.  Purchaser has provided the information in the Accredited
Investor Questionnaire attached hereto as Exhibit D-1 or such other form
reasonably acceptable to the Company.
 
(e)           General Solicitation.  Purchaser: (i) became aware of the offering
of the Preferred Shares, the Warrant, the Conversion Shares and the Warrant
Shares, and the Preferred Shares, the Warrant, the Conversion Shares and the
Warrant Shares were offered to Purchaser, solely by direct contact between
Purchaser and the Company, and not by any other means, including any form of
“general solicitation” or “general advertising” (as such terms are used in
Regulation D promulgated under the Securities Act and interpreted by the
Commission); (ii) has entered into no agreements with shareholders of the
Company or other subscribers for the purpose of controlling the Company or any
of its subsidiaries (except the Rights Agreement); and (iii) has entered into no
agreements with shareholders of the Company or other subscribers regarding
voting or transferring Purchaser’s interest in the Company (except the Rights
Agreement).
 
(f)           Experience of Purchaser. Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Preferred Shares, the Warrant, the
Conversion Shares and the Warrant Shares, and has so evaluated the merits and
risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Preferred Shares, the Warrant, the Conversion Shares and the
Warrant Shares and, at the present time, is able to afford a complete loss of
such investment.
 
(g)           Access to Information. Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Preferred Shares, the Warrant, the
Conversion Shares and the Warrant Shares and the merits and risks of investing
in the Preferred Shares, the Warrant, the Conversion Shares and the Warrant
Shares and any such questions have been answered to Purchaser’s reasonable
satisfaction; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; (iii) the opportunity to obtain such additional information that the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the investment
and any such additional information has been provided to Purchaser’s reasonable
satisfaction; and (iv) the opportunity to ask questions of management and any
such questions have been answered to Purchaser’s reasonable satisfaction.
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Preferred Shares, the Warrant, the Conversion Shares and the Warrant Shares.
 
(h)           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.
 
 
20

--------------------------------------------------------------------------------

 
 
(i)           Independent Investment Decision. Purchaser has independently
evaluated the merits of its decision to purchase Preferred Shares, the Warrant,
the Conversion Shares and the Warrant Shares pursuant to the Transaction
Documents, and Purchaser confirms that it has not relied on the advice of any
other Purchaser’s business and/or legal counsel in making such decision.
Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Preferred Shares, the Warrant, the Conversion Shares and the
Warrant Shares constitutes legal, regulatory, tax or investment advice.
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Preferred Shares, the Warrant, the Conversion Shares and the
Warrant Shares.
 
(j)           ERISA.  (i) Purchaser is not, and is not acting on behalf of, an
ERISA Entity (as defined below)
 
(ii) For the purpose of this paragraph, the term “ERISA Entity” will mean (A) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA subject to
Title I of ERISA, (B) a “plan” within the meaning of Section 4975(e)(1) of the
Code and (C) any person whose assets are deemed to be “plan assets” within the
meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101 or otherwise under
ERISA.
 
(k)           Reliance on Exemptions. Purchaser understands that the Preferred
Shares, the Warrant, the Conversion Shares and the Warrant Shares being offered
and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and Purchaser’s compliance with,
the representations, warranties, agreements, acknowledgements and understandings
of Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of Purchaser to acquire the Preferred Shares, the
Warrant, the Conversion Shares and the Warrant Shares.
 
(l)           No Governmental Review. Purchaser understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Preferred Shares or the fairness
or suitability of the investment in the Preferred Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Preferred
Shares.
 
(m)           Residency. Purchaser’s office in which its investment decision
with respect to the Preferred Shares was made is located at the address
immediately below Purchaser’s name on its signature page hereto.
 
The Company and the Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article 3 and the Transaction Documents.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 4:
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           Compliance with Laws. Notwithstanding any other provision of this
Article 4, Purchaser covenants that the Preferred Shares and Conversion Shares
may be disposed of only pursuant to an effective registration statement under,
and in compliance with the requirements of, the Securities Act, or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state, federal or foreign securities laws.  In connection with any
transfer of the Preferred Shares and Conversion Shares other than (i) pursuant
to an effective registration statement, (ii) to the Company, (iii) to an
Affiliate of Purchaser, or (iv) pursuant to Rule 144 (provided, that the
transferor provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred securities
under the Securities Act.  As a condition of transfer (other than pursuant to
clauses (i), (ii), (iii) or (iv) of the preceding sentence), any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of “Purchaser” under this Agreement and the Rights Agreement with
respect to such transferred securities.
 
(b)           Legends. Certificates evidencing the Preferred Shares and
Conversion Shares shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form (and,
with respect to securities held in book-entry form, the Transfer Agent will
record such a legend on the share register), until such time as they are not
required under Section 4.1(c) or applicable law:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE).  NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.


 
22

--------------------------------------------------------------------------------

 
 
Certificates evidencing the Preferred Shares shall also bear the
following  legend as long as the Rights Agreement is in effect:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF AN
INVESTOR RIGHTS AGREEMENT.  THE INVESTOR RIGHTS AGREEMENT LIMITS THE VOTING
RIGHTS OF THE HOLDER OF THESE SECURITIES IN CONNECTION WITH THE APPROVAL OF
CERTAIN CORPORATE REORGANIZATIONS.  ANY TRANSFEREE OF THESE SECURITIES TAKES
SUBJECT TO THE TERMS OF SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.


(c)           Certificates evidencing the Preferred Shares and Conversion Shares
shall not contain any legend (including the legend set forth in Section 4.1(b)
hereof): (i) following any sale of such securities pursuant to Rule 144, (ii) if
such securities are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions or (iii) if such legend is otherwise not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC).  The Company makes no
representation that the Preferred Shares will be eligible for sale under Rule
144 at any time.
 
4.2           Furnishing of Information. In order to enable the Purchaser to
sell the Preferred Shares or Conversion Shares under Rule 144 of the Securities
Act, the Company shall use its best efforts to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.
 
4.3           Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Preferred Shares as required under Regulation D.  The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Preferred Shares for sale to the Purchaser at the Closing
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States (or to obtain an exemption from such qualification).
The Company shall make all filings and reports relating to the offer and sale of
the Preferred Shares required under applicable securities or “blue sky” laws of
the states of the United States following the Closing Date.
 
4.4           Listing of Common Stock. The Company will use its reasonable best
efforts to list, upon issuance in accordance with the terms of the Preferred
Shares or Warrant, as applicable, the Conversion Shares and the Warrant Shares
for quotation on the NASDAQ Capital Market, and maintain the listing of the
Common Stock on the NASDAQ Capital Market.
 
 
23

--------------------------------------------------------------------------------

 
 
4.5           Shareholders Meeting.  The Company shall call a special meeting of
shareholders of the Company (the “Special Meeting”) to be held as soon after the
Closing as the Company is able in good faith to prepare for and schedule such
meeting and in any event within 90 days after Closing (subject to events beyond
the Company’s control), at which the Company shall submit to a vote of the
shareholders a proposal (the “Shareholder Proposal”) to approve the exercise of
the Warrant for purposes of Listing Rule 5635 of The NASDAQ Stock Market LLC
(such approval of the Shareholder Proposal, the “Common Stock Approval”).  The
Board shall recommend to the Company’s shareholders that such shareholders vote
in favor of the Shareholder Proposal.  In connection with such meeting, the
Company shall prepare and file with the Commission a preliminary proxy statement
than includes the Shareholder Proposal, shall use its reasonable best efforts to
respond to any comments of the Commission or its staff and to cause a definitive
proxy statement related to such Special Meeting to be mailed to the Company’s
shareholders not less than 30 days before such Special Meeting, and shall use
its reasonable best efforts to solicit proxies for the Common Stock Approval,
which efforts shall include, if necessary or appropriate, the services of a
third-party proxy solicitor.  The Company shall provide the Purchaser with
reasonable opportunity to review and comment upon the preliminary and definitive
proxy statement for the Special Meeting and any additional proxy materials prior
to filing such statements and materials with the Commission.
 


ARTICLE 5:
CONDITIONS PRECEDENT TO CLOSING
 
5.1           Conditions Precedent to the Obligations of the Purchaser to
Purchase Preferred Shares. The obligation of Purchaser to acquire Preferred
Shares at the Closing is subject to the fulfillment to Purchaser’s satisfaction,
on or prior to the Closing Date, of each of the following conditions, any of
which may be waived by Purchaser:
 
(a)           Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.
 
(b)           Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
(e)           No Suspensions of Trading in Common Stock; Listing. The Common
Stock shall not have been suspended, as of the Closing Date, by NASDAQ from
trading on NASDAQ nor shall suspension by NASDAQ have been threatened, as of the
Closing Date, either (A) in writing or (B) by falling below the minimum listing
maintenance requirements of NASDAQ.
 
(f)           Material Adverse Effect. No Material Adverse Effect shall have
occurred since the date of this Agreement.
 
5.2           Conditions Precedent to the Obligations of the Company to Sell
Preferred Shares. The Company’s obligation to sell and issue the Preferred
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of the following conditions, any of which may be waived by the Company:
 
 
24

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties. The representations and warranties
made by Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
 
(b)           Performance. Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by Purchaser at or prior to the Closing Date.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Purchaser Deliverables. Purchaser shall have delivered the
Purchaser Deliverables in accordance with Section 2.2(b).
 
 
ARTICLE 6:
MISCELLANEOUS
 
6.1           Fees and Expenses.  The parties hereto shall be responsible for
the payment of all expenses incurred by them in connection with the preparation
and negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby, except that upon and subject to the Closing
the Company shall reimburse the Purchaser for reasonable legal and due diligence
costs and mutually agreed consulting and administrative costs. The Company shall
pay all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the sale and issuance of the Preferred Shares to the Purchaser.
 
6.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters.
 
6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., Pacific time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m., Pacific time, on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service with
next day delivery specified, or (d) upon actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be as follows:
 
 
25

--------------------------------------------------------------------------------

 
 

 
If to the Company:
 
Giga-tronics Incorporated
4650 Norris Canyon Road
San Ramon, CA 94583
Attn: John Regazzi
Email: jregazzi@gigatronics.com
 
   
With a copy to:
Bingham McCutchen LLP
Three Embarcadero Center
San Francisco, California  94111
Attention:  Thomas G. Reddy
Telephone: (415) 393-2188
Fax: (415) 393-2286
Email: thomas.reddy@bingham.com
 
   
If to Purchaser
To the address set forth under Purchaser’s name on the signature page hereof
 



 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4           Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party.
 
6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement or any of the Transaction Documents.
 
6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom Purchaser assigns or transfers any Preferred Shares
in compliance with the Transaction Documents and applicable law; provided, that
such transferee shall agree in writing to be bound, with respect to the
transferred Preferred Shares, by the terms and conditions of this Agreement that
apply to the “Purchaser”.
 
6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
6.8           Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on a non-exclusive basis in the California Courts.
 
 
26

--------------------------------------------------------------------------------

 
 
6.9           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
6.10           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.11           Termination.  This Agreement may be terminated and the sale and
purchase of the Preferred Shares abandoned at any time prior to the Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., Pacific time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.11 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.  Nothing in this Section 6.11 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.
 
 
27

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
GIGA-TRONICS INCORPORATED
               
 
By:
/s/ John R. Regazzi      
Name: John R. Regazzi
     
Title: Chief Executive officer
 

 
 

--------------------------------------------------------------------------------

 
PURCHASER:


Alara Capital AVI II, LLC, a Delaware limited liability company


By: /s/ Darren C. Wallis                        
Name: Darren C. Wallis
Title: Managing Member


Aggregate Purchase Price (Subscription Amount):
$2,199,340
 


 
Number of Preferred Shares to be Acquired:
9,997
 
Address for Notice:
 
1045 First Avenue
King of Prussia, PA  19046
 
Telephone No.:  (610) 233-1014
E-mail Address:  dwallis@alaracap.com
 
Attention: Darren C. Wallis, Managing Member
 


 


 




Delivery Instructions:
(if different than above)
 
 

c/o                                                                       
Street:                                                                
City/State/Zip:                                                  
Attention:                                                             
Telephone No.:                                                                

 
[Signature Page to Securities Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS

A: Certificate of Determination B: Form of Warrant C: Form of Rights Agreement
D-1: Accredited Investor Questionnaire D-2: Stock Certificate Questionnaire E:
Form of Secretary’s Certificate F: Form of Officer’s Certificate G: Form of
Opinion of Company Counsel H: Form of Voting Agreement

 
                                                              
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Certificate of Determination
 
 
CERTIFICATE OF DETERMINATION
 
OF
 
SERIES B CONVERTIBLE VOTING
PERPETUAL PREFERRED STOCK
 
OF
 
GIGA-TRONICS INCORPORATED,
a California corporation
 


Pursuant to Section 401 of the Corporations Code of the State of California, the
undersigned, John Regazzi and Patrick Lawlor, DO HEREBY CERTIFY as follows:
 
 
A.
That they are the duly elected and acting President and Chief Executive Officer,
and Chief Financial Officer and Vice President, respectively, of Giga-tronics
Incorporated, a California corporation (the “Corporation”).

 
 
B.
The authorized number of shares of Preferred Stock is 1,000,000.

 
 
C.
Pursuant to the authority expressly granted to and vested in the Board of
Directors of the Corporation (the “Board”) in accordance with the provisions of
the Corporation’s Articles of Incorporation as amended and applicable law, the
Board on September 14, 2011, duly adopted the following resolutions creating a
series of 10,000 shares of Preferred Stock designated as the “Series B
Convertible Voting Perpetual Preferred Stock”, and such resolutions have not
been modified or rescinded and remain in full force and effect.  None of the
shares of Series B Convertible Voting Perpetual Preferred Stock have been
issued.

 
WHEREAS, the Articles of Incorporation as amended to date of the Corporation
authorize a class of Preferred Stock comprising 1,000,000 shares issuable from
time to time in one or more series; and
 
WHEREAS, the Board is authorized to determine the designation of each series and
the authorized number of shares in each series, and to determine and alter the
rights, preferences, privileges, and restrictions granted to or imposed upon any
wholly unissued series of shares of Preferred Stock, including but not limited
to the dividend rights, dividend rates, conversion rights, voting rights and the
liquidation preferences; and
 
WHEREAS, it is the desire of the Board, pursuant to its authority as aforesaid,
to fix the rights, preferences, privileges, and restrictions and other matters
relating to the Series B Convertible Voting Perpetual Preferred Stock and the
number of shares constituting such series;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority expressly granted
to and vested in the Board in accordance with the provisions of the
Corporation’s Articles of Incorporation, as amended, and applicable law, a
series designated Series B Convertible Voting Perpetual Preferred Stock of the
Corporation be and hereby is created;
 
FURTHER RESOLVED, that the Board has determined that the rights, preferences,
privileges, and restrictions granted to or imposed upon the Series B Convertible
Voting Perpetual Preferred Stock, as stated and expressed herein, are under the
circumstances prevailing on the date hereof fair and equitable to all the
existing shareholders of the Corporation; and
 
FURTHER RESOLVED, that the designation and authorizes number of shares of, and
the rights, preferences, privileges, and restrictions granted to or imposed upon
the Series B Convertible Voting Perpetual Preferred Stock are as follows:
 
RIGHTS AND PREFERENCES
 
Section 1. Designation. There is hereby created out of the authorized and
unissued shares of Preferred Stock of the Corporation a series of Preferred
Stock designated as the “Series B Convertible Voting Perpetual Preferred Stock”,
hereinafter referred to as the “Series B Preferred Stock”. The number of shares
constituting such series initially shall be 10,000.
 
Section 2. Ranking. The Series B Preferred Stock will, with respect to dividend
rights and rights on liquidation, winding up and dissolution, rank (i) on a
parity with each class or series of equity securities of the Corporation the
terms of which expressly provide that such class or series will rank on a parity
with the Series B Preferred Stock as to dividend rights and rights on
liquidation, winding-up and dissolution of the Corporation (collectively
referred to as “Parity Securities”), and (ii) senior to the Corporation’s class
of common stock (the “Common Stock”), the Corporation’s Series A Junior
Participating Preferred Stock and each other class or series of capital stock of
the Corporation outstanding on or established after the Effective Date by the
Corporation, the terms of which do not expressly provide that it ranks on a
parity with or senior to the Series B Preferred Stock as to dividend rights and
rights on liquidation, winding-up and dissolution of the Corporation
(collectively referred to as “Junior Securities”).
 
Section 3. Definitions. The following initially capitalized terms shall have the
following meanings, whether used in the singular or the plural:
 
(a)           “Affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under common control with
such specified Person. For the purposes of this definition, “control” when used
with respect to any specified Person means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
(b)           “Applicable Conversion Price” means the Conversion Price in effect
at a given time.
 
(c)           “Articles of Incorporation” means the Articles of Incorporation,
as amended, of the Corporation.
 
 
32

--------------------------------------------------------------------------------

 
 
(d)           “Business Day” means any day that is not Saturday or Sunday and
that, in the City of New York and in the State of California, is not a day on
which banking institutions generally are authorized or obligated by law or
executive order to be closed.
 
(e)           “Certificate of Determination” means this Certificate of
Determination of the Corporation.
 
(f)           “Closing Price” of the Common Stock (or other relevant capital
stock or equity interest) on any date of determination means the closing sale
price or, if no closing sale price is reported, the last reported sale price of
the shares of the Common Stock (or other relevant capital stock or equity
interest) on the Nasdaq Capital Market on such date. If the Common Stock (or
other relevant capital stock or equity interest) is not traded on the Nasdaq
Capital Market on any date of determination, the Closing Price of the Common
Stock (or other relevant capital stock or equity interest) on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock (or other relevant capital stock or equity interest) is
so listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal U.S. national or regional securities exchange on
which the Common Stock (or other relevant capital stock or equity interest) is
so listed or quoted, or if the Common Stock (or other relevant capital stock or
equity interest) is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock (or other
relevant capital stock or equity interest) in the over-the-counter market as
reported by Pink OTC Markets Inc. or similar organization, or, if that bid price
is not available, the market price of the Common Stock (or other relevant
capital stock or equity interest) on that date as determined by a nationally
recognized independent investment banking firm retained by the Corporation for
this purpose.
 
For purposes of this Certificate of Determination, all references herein to the
“Closing Price” and “last reported sale price” of the Common Stock (or other
relevant capital stock or equity interest) on the Nasdaq Capital Market shall be
such closing sale price and last reported sale price as reported on the website
of the Nasdaq Stock Market Inc. (http://www.nasdaq.com) and as reported by
Bloomberg Professional Service; provided that in the event that there is a
discrepancy between the closing sale price or last reported sale price as
reflected on the website of the Nasdaq Stock Market Inc. and as reported by
Bloomberg Professional Service, the closing sale price and last reported sale
price on the website of the Nasdaq Stock Market Inc. shall govern.
 
(g)           “Common Stock” has the meaning set forth in Section 2.
 
(h)           “Conversion Date” has the meaning set forth in Section 9(a).
 
(i)           “Conversion Price” means for each share of Series B Preferred
Stock, $2.20, subject to adjustment or limitation as set forth herein.
 
(j)           “Corporation” means Giga-tronics Incorporated, a California
corporation.
 
(k)           “Distribution Record Date” has the meaning set forth in
Section 4(c).
 
 
33

--------------------------------------------------------------------------------

 
 
(l)            “Effective Date” means the date on which shares of the Series B
Preferred Stock are first issued.
 
(m)          “Exchange Property” has the meaning set forth in Section 11(a).
 
(n)           “Ex-Date”, when used with respect to any issuance or distribution,
means the first date on which the Common Stock or other securities trade (or
would trade) without the right to receive such issuance or distribution.
 
(o)           “Holder” means the Person in whose name the shares of the Series B
Preferred Stock are registered.
 
(p)           “Junior Securities” has the meaning set forth in Section 2.
 
(q)           “Liquidation Preference” means, as to the Series B Preferred
Stock, $231.00 per share (as appropriately and equitably adjusted for any split,
subdivision, combination, consolidation, recapitalization or similar event with
respect to the Series B Preferred Stock).
 
(r)           “Parity Securities” has the meaning set forth in Section 2.
 
(s)           “Person” means a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint-stock
company, limited liability company or trust.
 
(t)           “Reorganization Event” has the meaning set forth in Section 11(a).
 
(u)           “Series B Preferred Stock” has the meaning set forth in Section 1.
 
(v)           “Series B Purchase Price” means $220.00 per share of Series B
Preferred Stock.
 
(w)           “Series B Voting Rate” means the quotient of (x) the Series B
Purchase Price, divided by (y) the Applicable Conversion Price.
 
(x)           “Trading Day” means a day on which the shares of Common Stock:
 
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market at the close of business; and
 
(ii) have traded at least once on the national or regional securities exchange
or association or over-the-counter market that is the primary market for the
trading of the Common Stock.
 
(y)           “Twenty Day Trailing Closing Price Per Share” means, as of any
date,  the average of the daily Closing Price per share of the Common Stock of
each of the twenty consecutive Trading Days preceding such date.
 
 
34

--------------------------------------------------------------------------------

 
 
Unless otherwise specified, section references in this Certificate of
Determination are to the sections of this Certificate of Determination.
 
Section 4. Dividends and Distributions. (a) From and after the Effective Date,
the Holders shall be entitled to receive, when, as and if declared by the Board
or a duly authorized committee of the Board, out of funds legally available
therefor, cash dividends of the type and in the amounts determined as set forth
in Section 4(b) and no more.
 
(b) Subject to Section 4(a), if the Board or a duly authorized committee of the
Board declares and pays a cash dividend in respect of Common Stock, then the
Holders of the Series B Preferred Stock, shall be entitled to receive, on the
same dates on which such cash dividend is declared or paid, as applicable, on
the Common Stock, a cash dividend in an amount per share of Series B Preferred
Stock equal to the product of (i) (A) before January 1, 2014, 110% and on and
after such date, 100% of the per share dividend declared and paid in respect of
each share of Common Stock and (ii) the number of shares of Common Stock into
which such share of Series B Preferred Stock is then convertible.
 
 (c) If at any time full dividends payable pursuant to Section 4(b) on all
outstanding shares of the Series B Preferred Stock have not been declared and
paid, or declared and a sum sufficient for the payment of those dividends been
set aside, the Corporation may not: (i) declare and pay or set aside for payment
or declare and make or set aside for payment any distribution of assets on any
Junior Securities (other than a dividend payable solely in Junior Securities);
(ii) repurchase, redeem, or otherwise acquire for consideration, directly or
indirectly, any Junior Securities (other than as a result of a reclassification
of Junior Securities for or into other Junior Securities, or the exchange or
conversion of one Junior Security for or into another Junior Security, and other
than through the use of the proceeds of a substantially contemporaneous sale of
other Junior Securities), nor shall any monies be paid to or made available for
a sinking fund for the redemption of any Junior Securities by the Corporation;
or (iii) repurchase, redeem, or otherwise acquire for consideration any Parity
Securities otherwise than pursuant to offers to purchase all, or a pro rata
portion (based on the full respective liquidating distributions to which the
holders of the Series B Preferred Stock and such Parity Securities would be
respectively entitled), of the Series B Preferred Stock and such Parity
Securities, except by conversion into or exchange for Junior Securities. The
foregoing limitations do not apply to purchases or acquisitions of Junior
Securities pursuant to any employee or director incentive or benefit plan or
arrangement (including any of the Corporation’s employment, severance, or
consulting agreements) of the Corporation or of any of its subsidiaries adopted
before or after the Effective Date.
 
(d) For so long as any shares of Series B Preferred Stock are outstanding, the
Corporation shall not distribute to the holders of shares of Common Stock any
evidences of indebtedness, shares of capital stock, securities, cash or other
assets of or relating to the Corporation or any subsidiary or business unit
(excluding any dividend paid exclusively in cash, which shall be subject to
Section 4(a), and any distribution solely of Common Stock and cash in lieu of
fractional shares) unless the Corporation distributes to Holders of Series B
Preferred Stock on the same dates or date on which such property is distributed
to holders of the Common Stock, an amount or portion of such property that each
Holder would be entitled to receive if the Holder’s shares of Series B Preferred
Stock had converted to Common Stock as of such date.
 
 
35

--------------------------------------------------------------------------------

 
 
(e) Each dividend or other distribution of property will be payable to Holders
of record as they appear in the records of the Corporation at the close of
business on the applicable record date, which shall be the same day as the
record date for the payment of the corresponding dividends to the holders of
shares of Common Stock (each, a “Distribution Record Date”).(f) If the
applicable Conversion Date with respect to any share of Series B Preferred Stock
is prior to any Distribution Record Date, the Holder of such share of Series B
Preferred Stock will not have the right to receive any dividends or other
distributions on the Series B Preferred Stock with respect to such Distribution
Record Date. If the applicable Conversion Date with respect to any share of
Series B Preferred Stock is after the Distribution Record Date for any declared
dividend or other distribution and prior to the payment date for that dividend
or distribution, the Holder thereof shall receive that dividend or distribution
on the relevant payment date if such Holder was the Holder of record on the
Distribution Record Date for that dividend.
 
Section 5. Liquidation. (a) In the event the Corporation voluntarily or
involuntarily liquidates, dissolves or winds up, the Holders at the time shall
be entitled to receive liquidating distributions out of assets legally available
for distribution to the Corporation’s shareholders, before any distribution of
assets is made to the holders of the Common Stock or any other Junior
Securities, in an amount equal to the greater of (i) the Liquidation Preference
per share of Series B Preferred Stock, plus an amount equal to any declared but
unpaid dividends, whether or not declared, thereon to and including the date of
such liquidation and (ii) the payment or distribution to which such Holders
would be entitled if the Series B Preferred Stock were converted into Common
Stock immediately before such liquidation, dissolution or winding-up. After
payment of the full amount of such liquidation distribution, the Holders shall
not be entitled to any further participation in any distribution of assets by
the Corporation.
 
(b) In the event the assets of the Corporation available for distribution to
shareholders upon any liquidation, dissolution or winding-up of the affairs of
the Corporation, whether voluntary or involuntary, shall be insufficient to pay
in full the amounts payable with respect to all outstanding shares of the Series
B Preferred Stock and the corresponding amounts payable on any Parity
Securities, the Holders and the holders of such Parity Securities shall share
ratably in any distribution of assets of the Corporation in proportion to the
full respective liquidating distributions to which they would otherwise be
respectively entitled.
 
(c) The Corporation’s consolidation or merger with or into any other entity, the
consolidation or merger of any other entity with or into the Corporation, or any
similar business combination will not constitute its liquidation, dissolution or
winding up for purposes of this Section 5.
 
Section 6. Maturity. The Series B Preferred Stock shall be perpetual unless
converted in accordance with this Certificate of Determination.
 
Section 7. Redemptions.
 
(a) No Redemption. The Series B Preferred Stock may not be redeemed by the
Corporation.
 
 
36

--------------------------------------------------------------------------------

 
 
(b) No Sinking Fund. The Series B Preferred Stock will not be subject to any
mandatory redemption, sinking fund or other similar provisions. Holders of
Series B Preferred Stock will have no right to require redemption of any shares
of Series B Preferred Stock.
 
Section 8. Conversion.
 
(a) Holder Optional Conversion. Each Holder shall have the right, at such
Holder’s option, to convert all or any portion of such Holder’s shares of Series
B Preferred Stock at any time into shares of Common Stock as set forth in
Section 8(b) and Section 9 below.
 
 (b) Conversion Rate.  The number of shares of Common Stock into which a share
of Series B Preferred Stock shall be convertible shall equal the quotient of
(i) the Series B Purchase Price divided by (ii) the Applicable Conversion Price,
rounded to the nearest ten thousandth of a share, provided that Holders shall
receive cash in lieu of any fractional shares in accordance with Section 13
hereof.
 
Section 9. Conversion Procedures.
 
(a) Procedures for Optional Conversion.  A Holder may exercise the conversion
rights specified in Section 8(a) by (i) transmitting (by facsimile or otherwise)
to the Corporation at its principal office (or at such other office or agency of
the Corporation as the Corporation may designate by notice in writing to the
Holders) a duly executed irrevocable conversion notice specifying the number of
shares of the Series B Preferred Stock to be converted, (ii) if the shares of
Series B Preferred Stock to be converted are certificated, surrendering to a
common carrier for delivery to the Corporation as soon as practicable following
such date the certificates representing the shares being converted (or an
indemnification undertaking described in Section 15(a) with respect to such
shares in the case of their loss, theft or destruction) and (iii) if required,
paying any required stock transfer, documentary, stamp or similar taxes which
are not payable by the Corporation pursuant to Section 16(b).  Subject to the
Holder’s compliance with the foregoing, a share of Series B Preferred Stock (or
portion thereof) which such Holder has elected to convert shall be deemed to
have been converted effective as of the close of business on the day of Holder’s
conversion notice or, if such conversion notice is received after the close of
business or on a day which is not a Business Day, as of the close of business on
the next Business Day (the “Conversion Date”).
 
(b) Intentionally omitted.
 
(c) Effective as of the close of business on the applicable Conversion Date,
with respect to any shares of Series B Preferred Stock which have been converted
on such Conversion Date: (i) the rights of the Holder of such share(s) of Series
B Preferred Stock (or portion thereof) as a Holder shall cease, and the Person
or Persons entitled to receive the Common Stock issuable upon conversion thereof
shall be treated for all purposes as the record holder or holders of the Common
Stock into which such shares of Series B Preferred Stock have been converted at
such time; and (ii) dividends shall no longer be declared on any such shares of
Series B Preferred Stock and such shares of Series B Preferred Stock shall cease
to be outstanding, in each case, subject to the right of the Holder to receive
(w) shares of Common Stock issuable upon such conversion, (x) any declared and
unpaid dividends on such share to the extent provided in Section 4(b), (y) any
other property to be distributed pursuant to Section 4(d) and (z) any other
payments to which such Holder is otherwise entitled pursuant to
Section 8(c), Section 11 or Section 13 hereof, as applicable.
 
 
37

--------------------------------------------------------------------------------

 
 
(d) Shares of Series B Preferred Stock duly converted in accordance with this
Certificate of Determination, or otherwise reacquired by the Corporation, will
resume the status of authorized and unissued shares of the Corporation’s
Preferred Stock, undesignated as to series and available for future issuance.
The Corporation may from time-to-time take such appropriate action as may be
necessary to reduce the authorized number of shares of Series B Preferred Stock;
provided that the Corporation shall not take any such action if such action
would reduce the authorized number of shares of Series B Preferred Stock below
the number of shares of Series B Preferred Stock then outstanding.
 
(e) The Person or Persons entitled to receive the shares of Common Stock and/or
cash, securities or other property issuable upon conversion of Series B
Preferred Stock shall be treated for all purposes as the record holder(s) of
such shares of Common Stock and/or securities as of the close of business on the
applicable Conversion Date with respect thereto. In the event that a Holder
shall not by written notice designate the name in which shares of Common Stock
and/or cash, securities or other property (including payments of cash in lieu of
fractional shares) to be issued or paid upon conversion of shares of Series B
Preferred Stock should be registered or paid or the manner in which such shares
should be delivered, the Corporation shall be entitled to register and deliver
such shares, and make such payment, in the name of the Holder and in the manner
shown on the records of the Corporation.
 
(f) On the applicable Conversion Date with respect to any share of Series B
Preferred Stock, certificates representing shares of Common Stock (and/or cash,
securities or other property) shall be issued and delivered to the Holder
thereof or such Holder’s designee (or, at the Corporation’s option, such shares
shall be registered in book-entry form) upon presentation and surrender of the
certificate evidencing the Series B Preferred Stock to the Corporation and, if
required, the furnishing of appropriate endorsements and transfer documents and
the payment of all transfer and similar taxes.
 
Section 10. Anti-Dilution Adjustments.
 
(a) The Conversion Price shall be subject to the following adjustments:
 
(i) Stock Dividends and Distributions. If the Corporation pays dividends or
other distributions on the Common Stock in shares of Common Stock, then the
Conversion Price shall be adjusted such that the Conversion Price on and after
the Ex-Date for such dividend or distribution will equal the product of (x) the
Conversion Price in effect immediately prior to such Ex-Date, multiplied by
(y) the following fraction:
 
OS0

--------------------------------------------------------------------------------

OS1
 
 
38

--------------------------------------------------------------------------------

 
 
Where,
 
OS0 =   the number of shares of Common Stock outstanding immediately prior to
the Ex-Date for the applicable dividend or distribution, and
 
OS1 =   the sum of the number of shares of Common Stock outstanding immediately
prior to the Ex-Date for such dividend or distribution plus the total number of
shares of Common Stock constituting such dividend or distribution.
 
For the purposes of this clause (i), the number of shares of Common Stock
outstanding shall not include any shares which have been reacquired by the
Corporation. If any dividend or distribution described in this clause (i) is
declared but not so paid or made, the Conversion Price shall be readjusted,
effective as of the date the Board publicly announces its decision not to make
such dividend or distribution, to such Conversion Price that would be in effect
if such dividend or distribution had not been declared.


(ii) Subdivisions, Splits and Combination of the Common Stock. If the
Corporation subdivides, splits or combines the shares of Common Stock, then the
Conversion Price shall be adjusted such that the Conversion Price on and after
the effective time of such share subdivision, split or combination will equal
the product of (x) the Conversion Price in effect immediately prior to the
effective time of such share subdivision, split or combination, multiplied by
(y) the following fraction:
 
OS0

--------------------------------------------------------------------------------

OS1
 
Where,
 
OS0 =   the number of shares of Common Stock outstanding immediately prior to
the effective time of the applicable share subdivision, split or combination,
and
 
OS1 =   the number of shares of Common Stock outstanding immediately after the
effective time of such share subdivision, split or combination.
 
For the purposes of this clause (ii), the number of shares of Common Stock
outstanding shall not include any shares which have been reacquired by the
Corporation. If any subdivision, split or combination described in this
clause (ii) is announced but the shares of Common Stock are not subdivided,
split or combined, the Conversion Price shall be readjusted, effective as of the
date the Board publicly announces its decision not to subdivide, split or
combine the outstanding shares of Common Stock, to such Conversion Price that
would be in effect if such subdivision, split or combination had not been
announced.
 
 
39

--------------------------------------------------------------------------------

 
 
(iii) Rights Plans. To the extent that the Corporation has a rights plan in
effect with respect to the Common Stock on the applicable Conversion Date, upon
conversion of any shares of the Series B Preferred Stock, Holders will receive,
in addition to the shares of Common Stock, the rights under the rights plan,
unless, prior to the applicable Conversion Date, the rights have separated from
the shares of Common Stock, in which case the Conversion Price will be adjusted
at the time of separation as if the Corporation had made a distribution to all
holders of the Common Stock as described in clause (iii) above, subject to
readjustment in the event of the expiration or termination of such rights.
 
(b) (i) All adjustments to the Conversion Price shall be calculated to the
nearest 1/10th of a cent. No adjustment in the Conversion Price shall be
required if such adjustment would be less than $0.01; provided that any
adjustments which by reason of this subparagraph are not required to be made
shall be carried forward and taken into account in any subsequent adjustment;
provided, further, that on the applicable Conversion Date adjustments to the
Conversion Price will be made with respect to any such adjustment carried
forward and which has not been taken into account before such date.
 
(ii) No adjustment to the Conversion Price shall be made if Holders participate
in the transaction that would otherwise give rise to an adjustment as a result
of holding the Series B Preferred Stock, without having to convert the Series B
Preferred Stock, as if they held the full number of shares of Common Stock into
which a share of the Series B Preferred Stock may then be converted.
 
(iii) The Applicable Conversion Price shall not be adjusted:
 
(A) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Corporation’s securities and the investment of additional optional amounts
in shares of Common Stock under any such plan;
 
(B) upon the issuance of any shares of Common Stock or rights or warrants to
purchase those shares, or the purchase or repurchase of any Common Stock,
pursuant to any present or future employee, director or consultant benefit plan
or program of or assumed by the Corporation or any of its subsidiaries;
 
(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security outstanding
as of the Effective Date and not substantially amended thereafter;
 
(D) for a change in the par value or no par value of Common Stock; or
 
(E) for accrued but unpaid dividends on the Series B Preferred Stock.
 
 
40

--------------------------------------------------------------------------------

 
 
(c) Whenever the Conversion Price is to be adjusted in accordance with
Section 10(a), the Corporation shall: (i) compute the Conversion Price in
accordance with Section 10(a) taking into account the $0.01 threshold set forth
in Section 10(b)(i) hereof; (ii) as soon as practicable following the occurrence
of an event that requires an adjustment to the Conversion Price pursuant
to Section 10(a), taking into account the $0.01 threshold set forth in
Section 10(b)(i) hereof (or if the Corporation is not aware of such occurrence,
as soon as practicable after becoming so aware), provide, or cause to be
provided, a written notice to the Holders of the occurrence of such event; and
(iii) as soon as practicable following the determination of the revised
Conversion Price in accordance with Section 10(a) hereof, provide, or cause to
be provided, a written notice to the Holders setting forth in reasonable detail
the method by which the adjustment to the Conversion Price was determined and
setting forth the revised Conversion Price.
 
Section 11. Reorganization Events. (a) In the event that for so long as any
shares of Series B Preferred Stock remains outstanding there occurs:
 
(i) any consolidation, merger or other similar business combination of the
Corporation with or into another Person, in each case pursuant to which the
Common Stock will be converted into cash, securities or other property of the
Corporation or another Person;
 
(ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of the Corporation, in each case
pursuant to which the Common Stock will be converted into cash, securities or
other property of the Corporation or another Person;
 
(iii) any reclassification of the Common Stock into securities including
securities other than the Common Stock; or
 
(iv) any statutory exchange of the outstanding shares of Common Stock for
securities of another Person (other than in connection with a merger or
acquisition);
 
(any such event specified in this Section 11(a), a “Reorganization Event”); then
each share of such Holder’s Series B Preferred Stock outstanding immediately
prior to such Reorganization Event shall remain outstanding but shall thereafter
automatically entitle the Holder to receive, upon conversion of such share of
Series B Preferred Stock, the type and amount of securities, cash and other
property receivable in such Reorganization Event by a holder (excluding the
counterparty to the Reorganization Event or an Affiliate of such counterparty)
of the number of shares of Common Stock obtained by dividing (x) the Liquidation
Preference, plus all accrued but unpaid dividends, whether or not declared, up
to, but excluding the effective date of the Reorganization Event, by (y) the
Applicable Conversion Price as of such date (such securities, cash and other
property, the “Exchange Property”).
 
(b) In the event that holders of the shares of Common Stock have the opportunity
to elect the form of consideration to be received in such transaction, the
consideration that the Holders are entitled to receive shall be deemed to be the
types and amounts of consideration received by the majority of the holders of
the shares of Common Stock that affirmatively make an election.
 
(c) The above provisions of this Section 11 shall similarly apply to successive
Reorganization Events and the provisions of Section 10 shall apply to any shares
of capital stock of the Corporation (or any successor) received by the holders
of the Common Stock in any such Reorganization Event.
 
 
41

--------------------------------------------------------------------------------

 
 
(d) The Corporation (or any successor) shall, within seven days of the
consummation of any Reorganization Event, provide written notice to the Holders
of such consummation of such event and of the kind and amount of the cash,
securities or other property that constitutes the Exchange Property. Failure to
deliver such notice shall not affect the operation of this Section 11.
 
(e) The Corporation shall not enter into any agreement for a transaction
constituting a Reorganization Event unless such agreement provides for or does
not interfere with or prevent (as applicable) conversion of the Series B
Preferred Stock into the Exchange Property in a manner that is consistent with
and gives effect to this Section 11.
 
Section 12. Voting Rights. (a) For each share of Series B Preferred Stock held
as of an applicable record date, each Holder shall be entitled to a number of
votes equal to the Series B Voting Rate (determined as of such record date) on
any matter that is submitted to a vote or for the consent of the shareholders of
the Corporation (including, without limitation, election of directors), and,
except as otherwise required by law or as set forth herein, shall have voting
rights and powers equal to the voting rights and powers of the Common Stock,
shall be entitled to notice of any shareholders’ meeting in accordance with the
Bylaws of the Corporation and shall be entitled to vote together with the
holders of Common Stock voting as a single class with respect to any matter upon
which holders of Common Stock have the right to vote.  The shares of Series B
Preferred Stock shall also have those additional voting rights provided in
Section 12(b) and those provided by applicable law.
 
(b) So long as any shares of Series B Preferred Stock are outstanding, the vote
or consent of the Holders of a majority of the shares of Series B Preferred
Stock at the time outstanding, voting as a single class, given in person or by
proxy, either in writing without a meeting or by vote at any meeting called for
the purpose, will be necessary for effecting or validating any of the following
actions:
 
(i) any amendment, alteration or repeal (including by means of a merger,
consolidation or otherwise) of any provision of the Corporation’s Articles of
Incorporation (including this Certificate of Determination) or the Corporation’s
Bylaws that would adversely affect the rights, preferences, privileges, and
restrictions of the Series B Preferred Stock; or
 
(ii) [Intentionally omitted];
 
provided, that any increase in the amount of the authorized Preferred Stock of
the Corporation or the creation and issuance, or an increase in the authorized
or issued amount, of any Parity Securities or Junior Securities will not, in and
of itself, be deemed to adversely affect the rights, preferences, privileges,
and restrictions of the Series B Preferred Stock and Holders will have no right
to vote under this provision solely by reason of such an increase, creation or
issuance.
 
(c) Notwithstanding the foregoing, Holders shall not have any voting rights if,
at or prior to the record date for the shareholder vote or consent to approve
the act with respect to which such vote or consent would otherwise be required,
all outstanding shares of Series B Preferred Stock shall have been converted
into shares of Common Stock.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 13. Fractional Shares.
 
(a) No fractional shares of Common Stock will be issued as a result of any
conversion of shares of Series B Preferred Stock.
 
(b) In lieu of any fractional share of Common Stock otherwise issuable in
respect of any conversion pursuant to Section 8 hereof, the Corporation shall
pay an amount in cash (computed to the nearest cent) equal to the same fraction
of the Closing Price of the Common Stock on the applicable Conversion Date.
 
(c) If more than one share of the Series B Preferred Stock is surrendered for
conversion at one time by or for the same Holder, the number of full shares of
Common Stock issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of the Series B Preferred Stock so surrendered.
 
Section 14. Reservation of Common Stock.
 
(a) The Corporation shall at all times reserve and keep available out of its
authorized and unissued Common Stock or shares acquired by the Corporation,
solely for issuance upon the conversion of shares of Series B Preferred Stock as
provided in this Certificate of Determination free from any preemptive or other
similar rights, such number of shares of Common Stock as shall from time to time
be issuable upon the conversion of all the shares of Series B Preferred Stock
then outstanding. For purposes of this Section 14(a), the number of shares of
Common Stock that shall be deliverable upon the conversion of all outstanding
shares of Series B Preferred Stock shall be computed as if at the time of
computation all such outstanding shares were held by a single Holder.
 
(b) Notwithstanding the foregoing, the Corporation shall be entitled to deliver
upon conversion of shares of Series B Preferred Stock, as herein provided,
shares of Common Stock acquired by the Corporation (in lieu of the issuance of
authorized and unissued shares of Common Stock), so long as any such acquired
shares are free and clear of all liens, charges, security interests or
encumbrances.
 
(c) All shares of Common Stock delivered upon conversion of the Series B
Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests and
other encumbrances.
 
(d) The Corporation hereby covenants and agrees that, if at any time the Common
Stock shall be listed on the Nasdaq Capital Market or any other national
securities exchange or automated quotation system, the Corporation will, if
permitted by the rules of such exchange or automated quotation system, list and
keep listed, so long as the Common Stock shall be so listed on such exchange or
automated quotation system, all the Common Stock issuable upon conversion of the
Series B Preferred Stock.
 
Section 15. Replacement Certificates.
 
(a) The Corporation shall replace any mutilated certificate at the Holder’s
expense upon surrender of that certificate to the Corporation. The Corporation
shall replace certificates that become destroyed, stolen or lost at the Holder’s
expense upon delivery to the Corporation of satisfactory evidence that the
certificate has been destroyed, stolen or lost, together with any indemnity that
may be required by the Corporation.
 
 
43

--------------------------------------------------------------------------------

 
 
(b) The Corporation shall not be required to issue any certificates representing
the Series B Preferred Stock on or after the applicable Conversion Date. In
place of the delivery of a replacement certificate following the applicable
Conversion Date, the Corporation, upon delivery of the evidence and indemnity
described in clause (a) above, shall deliver a certificate evidencing the shares
of Common Stock into which the shares of Series B Preferred Stock formerly
evidenced by the mutilated, destroyed, stolen or lost certificate have been
converted.
 
Section 16. Miscellaneous.
 
(a) All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three Business Days after the mailing thereof
if sent by registered or certified mail (unless first-class mail shall be
specifically permitted for such notice under the terms of this Certificate of
Determination) with postage prepaid, addressed: (i) if to the Corporation, to
its office at 4650 Norris Canyon Road San Ramon, California 94583, Attention:
President, or (ii) if to any Holder, to such Holder at the address of such
Holder as listed in the stock record books of the Corporation, or (iii) to such
other address as the Corporation or any such Holder, as the case may be, shall
have designated by notice similarly given.
 
(b) The Corporation shall pay any and all stock transfer and documentary stamp
taxes that may be payable in respect of any issuance or delivery of shares of
Series B Preferred Stock or shares of Common Stock or other securities issued on
account of Series B Preferred Stock pursuant hereto or certificates representing
such shares or securities. The Corporation shall not, however, be required to
pay any such tax that may be payable in respect of any transfer involved in the
issuance or delivery of shares of Series B Preferred Stock or Common Stock or
other securities in a name other than that in which the shares of Series B
Preferred Stock with respect to which such shares or other securities are issued
or delivered were registered, or in respect of any payment to any Person other
than a payment to the registered holder thereof, and shall not be required to
make any such issuance, delivery or payment unless and until the Person
otherwise entitled to such issuance, delivery or payment has paid to the
Corporation the amount of any such tax or has established, to the satisfaction
of the Corporation, that such tax has been paid or is not payable.
 
(c) All payments on the shares of Series B Preferred Stock shall be subject to
withholding and backup withholding of tax to the extent required by applicable
law, subject to applicable exemptions, and amounts withheld and remitted to the
appropriate taxing authority, if any, shall be treated as received by the
holders thereof.
 
(d) No share of Series B Preferred Stock shall have any rights of preemption
whatsoever under this Certificate of Determination as to any securities of the
Corporation, or any warrants, rights or options issued or granted with respect
thereto, regardless of how such securities, or such warrants, rights or options,
may be designated issued or granted.
 
 
44

--------------------------------------------------------------------------------

 
 
(e) The shares of Series B Preferred Stock shall not have any voting powers,
preferences or relative, participating, optional or other special rights, or
qualifications, limitations or restrictions thereof, other than as set forth
herein or in the Articles of Incorporation or as provided by applicable law.
 
 
45

--------------------------------------------------------------------------------

 
 
The undersigned declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.
 
Executed at San Ramon, California, on this ___________________, 2011.
 
 
 

            Name:  John Regazzi       Title:    President and Chief Executive
Officer                                       Name:  Patrick Lawlor      
Title:    Chief Financial Officer and Vice President  

 
 
46

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Form of Warrant
 
 
Exhibit B to
Securities Purchase Agreement
 


 
FORM OF
 
WARRANT TO PURCHASE COMMON STOCK
 
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A REGISTRATION
STATEMENT RELATING THERETO IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
 


 
WARRANT To Purchase
848,684 Shares of Common Stock of
GIGA-TRONICS INCORPORATED
 
Issue Date: ___________, 2011
 
1.           Definitions. Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, no Purchaser shall be deemed an
Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of any Purchaser.
 
“Articles of Incorporation” means, with respect to any Person, its certificate
or articles of incorporation, articles of association, or similar organizational
document.
 
“Board” means the board of directors of the Company, including any duly
authorized committee thereof.
 
“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s shareholders.
 
“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of California generally are authorized or
required by law or other governmental actions to close.
 
 
47

--------------------------------------------------------------------------------

 
 
“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.
 
“Common Stock” means the Company’s common stock, no par value.
 
“Company” means Giga-tronics Incorporated, a California corporation.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Exercise Price” means $3.30 per share, subject to adjustment as provided
herein.
 
“Expiration Time” means 5:00 p.m., Pacific time on the day that is 30 months
after the Shareholder Approval Date.
 
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting in good faith.
 
“Holder” has the meaning set forth in Section 2.
 
“Issue Date” means the date identified as the issue date on the first page of
this Warrant.
 
“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the last quoted bid
price for the Common Stock in the over-the-counter market as reported by Pink
Sheets LLC or similar organization. “Market Price” shall be determined without
reference to after hours or extended hours trading. If such security is not
listed and traded in a manner that the quotations referred to above are
available for the period required hereunder, the Market Price per share of
Common Stock shall be deemed to be the Fair Market Value per share of such
security. For the purposes of determining the Market Price of the Common Stock
on the "trading day" preceding, on or following the occurrence of an event, (i)
that trading day shall be deemed to commence immediately after the regular
scheduled closing time of trading on the Nasdaq Stock Market or, if trading is
closed at an earlier time, such earlier time and (ii) that trading day shall end
at the next regular scheduled closing time, or if trading is closed at an
earlier time, such earlier time (for the avoidance of doubt, and as an example,
if the Market Price is to be determined as of the last trading day preceding a
specified event and the closing time of trading on a particular day is 4:00 p.m.
and the specified event occurs at 5:00 p.m. on that day, the Market Price would
be determined by reference to such 4:00 p.m. closing price).
 
“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
 
“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 12(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.
 
 
48

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Securities Purchase Agreement” means that Securities Purchase Agreement dated
as of October 31, 2011, by and among the Company, Holder and the other
purchasers named therein.
 
“Shareholder Approval” the shareholder approval necessary to approve the
conversion of this Warrant into Common Stock for purposes of the Nasdaq
Marketplace Rules, as contemplated by the Securities Purchase Agreement.
 
“Shareholder Approval Date” means the date that the Company has received the
Shareholder Approval.
 
“Shares” means the shares of the Company’s  Common Stock that may be acquired
under this Warrant.
 
“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii) have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the shares of Common Stock.
 
“Warrant” means this Warrant, which is issued pursuant to the Securities
Purchase Agreement.
 
2.           Number of Shares; Exercise Price. This certifies that, for value
received, Alara Capital AVI II, LLC, a Delaware limited liability company, or
its permitted assigns (the “Holder”) is entitled, upon the terms and subject to
the conditions hereinafter set forth, including but not limited to the Company’s
receipt of Shareholder Approval, to acquire from the Company, in whole or in
part, up to an aggregate of 848,684 shares of Common Stock, at a purchase price
per share of Common Stock equal to the Exercise Price. The number of Shares and
the Exercise Price are subject to adjustment as provided herein, and all
references to “Common Stock,” “Shares” and “Exercise Price” herein shall be
deemed to include any such adjustment or series of adjustments.
 
3.           Exercise of Warrant; Term.
 
(A)           Subject to Section 2, the right to purchase the Shares represented
by this Warrant is exercisable, in whole or in part by the Holder, at any time
or from time to time after the Shareholder Approval Date, but in no event later
than the Expiration Time, by (A) the surrender of this Warrant and Notice of
Exercise annexed hereto, duly completed and executed on behalf of the Holder, at
the principal executive office of the Company located at the address set forth
in Section 19(a) hereto (or such other office or agency of the Company in the
United States as it may designate by notice in writing to the Holder at the
address of the Holder appearing on the books of the Company), and (B) payment of
the Exercise Price for the Shares thereby purchased by tendering in cash or by
wire transfer of immediately available funds to an account designated by the
Company. If the Holder does not exercise this Warrant in its entirety, the
Holder will be entitled to receive from the Company within a reasonable time,
and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.
 
 
49

--------------------------------------------------------------------------------

 
 
(B)           If at any time from and after the Shareholder Approval Date until
the Expiration Time, there is no effective registration statement under the
Securities Act of 1933, as amended, or no current prospectus covering the resale
of the Shares, then, this Warrant may be exercised at such time by means of a
“cashless exercise,” whereupon the surrender of this Warrant and Notice of
Exercise annexed hereto, duly completed and executed on behalf of the Holder, at
the principal executive office of the Company located at the address set forth
in Section 19(a) hereto (or such other office or agency of the Company in the
United States as it may designate by notice in writing to the Holder at the
address of the Holder appearing on the books of the Company), the Company will
issue the number of Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:
 
(A) = Market Price of the Common Stock on the last trading day preceding the
date of exercise;
 
(B) = the Exercise Price; and
 
(X) = the number of Shares for which this Warrant is being exercised.
 
(C)           To the extent permitted by applicable laws and regulations, the
Company’s obligations to issue and deliver Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any person or entity or
any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person or entity of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person or entity, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Shares. Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Shares upon
exercise of this Warrant as required pursuant to the terms hereof.
 
4.           Issuance of Shares; Authorization. Certificates for Shares issued
upon exercise of this Warrant will be issued in the name of Holder or and will
be delivered to Holder or such named Person or Persons within a reasonable time
after the date on which this Warrant has been duly exercised in accordance with
the terms of this Warrant. The Company hereby represents and warrants that any
Shares issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will be duly and validly authorized and issued, fully
paid and nonassessable and free from all taxes, liens and charges (other than
liens or charges created by the Holder, income and franchise taxes incurred in
connection with the exercise of the Warrant or taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that the Shares so
issued will be deemed to have been issued to the Holder as of the close of
business on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant at any time. The Company will use
reasonable best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded, if any.  Upon
agreement of the Company and Holder, in lieu of issuing certificates evidencing
Shares, the Company shall cause its transfer agent to issue such Shares in
book-entry form.
 
 
50

--------------------------------------------------------------------------------

 
 
5.           No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant. In lieu of any fractional Share to which the Holder would otherwise be
entitled, the Holder shall be entitled to receive a cash payment equal to the
Market Price of the Common Stock on the last trading day preceding the date of
exercise less the pro-rated Exercise Price for such fractional share.
 
6.           No Rights as Shareholder. This Warrant does not entitle the Holder
to any voting rights or other rights as a shareholder of the Company prior to
the date of exercise hereof.
 
7.           Charges, Taxes and Expenses. Issuance of certificates for Shares to
the Holder upon the exercise of this Warrant shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificates, all of which taxes and expenses shall be paid
by the Company.
 
8.           Transfer/Assignment.  This Warrant and all rights hereunder are
transferable, in whole or in part, upon the books of the Company by the
registered holder hereof in person or by duly authorized attorney to any
Affiliate of such registered holder, and a new warrant shall be made and
delivered by the Company, of the same tenor and date as this Warrant but
registered in the name of one or more transferees, upon surrender of this
Warrant, duly endorsed, to the office or agency of the Company described in
Section 3. All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
warrants pursuant to this Section 8 shall be paid by the Company.
 
9.           Exchange and Registry of Warrant. This Warrant is exchangeable,
upon the surrender hereof by the Holder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Holder as the registered holder of this Warrant. This Warrant may
be surrendered for exchange or exercise in accordance with its terms, at the
office of the Company, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.
 
10.           Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.
 
11.           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding day that is a business day.
 
12.           Adjustments and Other Rights. The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 12 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 12 so as to result in
duplication:
 
 
51

--------------------------------------------------------------------------------

 
 
(A)           Stock Splits, Subdivisions, Reclassifications or Combinations. If
the Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, then, in each such case, the number of Shares issuable upon
exercise of this Warrant at the time of the record date for such dividend or
distribution or the effective date of such subdivision, combination or
reclassification shall be proportionately adjusted so that the Holder after such
date shall be entitled to purchase the number of shares of Common Stock which
such Holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to this Warrant after such date had this Warrant
been exercised immediately prior to such date. In such event, the Exercise Price
in effect at the time of the record date for such dividend or distribution or
the effective date of such subdivision, combination or reclassification shall be
adjusted to the number obtained by dividing (x) the product of (1) the number of
Shares issuable upon the exercise of this Warrant before such adjustment and (2)
the Exercise Price in effect immediately prior to the record or effective date,
as the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.
 
(B)           Certain Repurchases of Common Stock. If the Company effects a Pro
Rata Repurchase of Common Stock, then, in each such case, the Exercise Price
shall be reduced to the price determined by multiplying the Exercise Price in
effect immediately prior to the Effective Date of such Pro Rata Repurchase by a
fraction of which the numerator shall be (i) the product of (x) the number of
shares of Common Stock outstanding immediately before such Pro Rata Repurchase
and (y) the Market Price of a share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Market Price per share of
Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase. In such event, the number of shares of Common Stock
issuable upon the exercise of this Warrant shall be increased to the number
obtained by dividing (x) the product of (1) the number of Shares issuable upon
the exercise of this Warrant before such adjustment, and (2) the Exercise Price
in effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. Notwithstanding anything in this Section 12(B)
to the contrary, in no event shall any adjustment be made pursuant to this
Section 12(B) which would result in an increase to the Exercise Price or a
decrease in the number of Shares issuable upon exercise of this Warrant.
 
(C)           Business Combinations. In the event of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 12(A)), then, in each such case, the Holder’s right to
receive Shares upon exercise of this Warrant shall be converted into the right
to receive upon exercise of this Warrant the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in each such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Holder shall
be appropriately adjusted so as to be applicable, as nearly as may reasonably
be, to the Holder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph. In determining
the kind and amount of stock, securities or the property receivable upon
exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Holder shall be entitled to receive
upon exercise shall be deemed to be the types and amounts of consideration
received by the majority of all holders of the shares of Common Stock that
affirmatively make an election (or of all such holders if none make an
election).
 
 
52

--------------------------------------------------------------------------------

 
 
(D)           Rounding of Calculations; Minimum Adjustments. All calculations
under this Section 12 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
 
(E)           Timing of Issuance of Additional Common Stock Upon Certain
Adjustments. In any case in which the provisions of this Section 12 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event (i)
issuing to the Holder of this Warrant exercised after such record date and
before the occurrence of such event the additional shares of Common Stock
issuable upon such exercise by reason of the adjustment required by such event
over and above the shares of Common Stock issuable upon such exercise before
giving effect to such adjustment and (ii) paying to such Holder any amount of
cash in lieu of a fractional share of Common Stock; provided, however, that the
Company upon request shall deliver to such Holder a due bill or other
appropriate instrument evidencing such Holder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.
 
(F)           Other Events. For so long as the Holder holds this Warrant or any
portion thereof, if any event occurs as to which the provisions of this Section
12 are not strictly applicable or, if strictly applicable, would not, in the
good faith judgment of the Board, fairly and adequately protect the purchase
rights of the Warrants in accordance with the essential intent and principles of
such provisions, then the Board shall make such adjustments in the application
of such provisions, in accordance with such essential intent and principles, as
shall be reasonably necessary, in the good faith opinion of the Board, to
protect such purchase rights as aforesaid. The Exercise Price or the number of
Shares into which this Warrant is exercisable shall not be adjusted in the event
of a change in the par value of the Common Stock or a change in the jurisdiction
of incorporation of the Company.
 
(G)           Statement Regarding Adjustments. Whenever the Exercise Price or
the number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Holder at the address appearing in the Company’s
records.
 
(H)           Notice of Adjustment Event. In the event that the Company shall
propose to take any action of the type described in this Section 12 (but only if
the action of the type described in this Section 12 would result in an
adjustment in the Exercise Price or the number of Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the Holder, in
the manner set forth in Section 12(G), which notice shall specify the record
date, if any, with respect to any such action and the approximate date on which
such action is to take place. Such notice shall also set forth the facts with
respect thereto as shall be reasonably necessary to indicate the effect on the
Exercise Price and the number, kind or class of shares or other securities or
property which shall be deliverable upon exercise of this Warrant. In the case
of any action which would require the fixing of a record date, such notice shall
be given at least 10 days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.
 
 
53

--------------------------------------------------------------------------------

 
 
(I)           Proceedings Prior to Any Action Requiring Adjustment. As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 12, the Company shall take any action which
may be necessary, including obtaining regulatory and other applicable national
securities exchange or shareholder approvals or exemptions, in order that the
Company may thereafter validly and legally issue as fully paid and nonassessable
all shares of Common Stock that the Holder is entitled to receive upon exercise
of this Warrant pursuant to this Section 12.
 
(J)           Adjustment Rules. Any adjustments pursuant to this Section 12
shall be made successively whenever an event referred to herein shall occur.
 
13.           No Impairment. The Company will not, by amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in taking of all such action as may be necessary or appropriate in
order to protect the rights of the Holder.
 
14.           Governing Law. This Warrant will be governed by and construed in
accordance with the law of the State of California applicable to contracts made
and to be performed entirely within such State.  Each of the Company and the
Holder agrees (a) to submit to the exclusive jurisdiction and venue of the state
and federal courts in the State of California for any civil action, suit or
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby, and (b) that notice may be served upon the Company at the
address in Section 18 below and upon the Holder at the address for the Holder
set forth in the registry maintained by the Company pursuant to Section 9
hereof. To the extent permitted by applicable law, each of the Company and the
Holder hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to the Warrant or the transactions contemplated hereby or
thereby.
 
15.           Binding Effect. This Warrant shall be binding upon any successors
or assigns of the Company.
 
16.           Amendments. This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the Company
and the Holder.
 
17.           Prohibited Actions. The Company agrees that it will not take any
action which would entitle the Holder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Articles of
Incorporation.
 
18.           Notices. All notices and other communications from the Company to
the Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, (or on the first business day after transmission by facsimile) be, in
writing by the Company or such Holder from time to time as follows:
 
(a)  if to the Company, at:
 
Giga-tronics Incorporated
4650 Norris Canyon Road
San Ramon, California 94583
Attn: John Regazzi, President and Chief Executive Officer
 
 
54

--------------------------------------------------------------------------------

 
 
(b)  if to Holder, at the addressed indicated below Holder’s signature.
 
or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.
 
19.           Entire Agreement. This Warrant and the form attached hereto and
the Securities Purchase Agreement contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior and
contemporaneous arrangements or undertakings with respect thereto.
 
 
55

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.
 

        “COMPANY”           GIGA-TRONICS INCORPORATED                   By:     
  Name: John Regazzi     Title: President and Chief Executive Officer          
  “HOLDER”   Holder’s Address for Notice:         ALARA CAPITAL AVI II, LLC, a
Delaware limited liability company   1045 First Avenue       King of Prussia, PA
19046         By:       Name:   Darren C. Wallis     Title:  Managing Member    
               

 

Warrant Effective Date:      

 
 
56

--------------------------------------------------------------------------------

 
 
[Form of Notice of Exercise]
 
Date:                     
 
TO:  Giga-tronics Incorporated
 
RE: Election to Purchase Common Stock
 
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.
 
Number of Shares of Common
Stock                                                                       
                                                                                                           
 
Method of Payment of Exercise
Price:                                                                    
                                                                                                           
 
Aggregate Exercise
Price:                                                                    
                                
 
Holder:                                                                      
                                                                
 
By:                                                                            
                                                                
 
Name:                                                                       
                                                                           
 
Title:                                                                          
 
 
57

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Form of Investor Rights Agreement
 


Investor rights agreement
 
 
This Investor Rights Agreement (this “Agreement”) is made and entered into as of
_______, 2011, by and among Giga-tronics Incorporated, a corporation organized
in the State of California (the “Company”), and the purchasers signatory hereto
(each a “Purchaser” and collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser, relating to the
potential purchase of shares of Preferred Stock (the “Purchase Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1.           Definitions. As used in this Agreement, the following terms shall
have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, no Purchaser shall be deemed an
Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of any Purchaser.
 
“Agreement” has the meaning set forth in the preamble.
 
“Blue Sky Filing” has the meaning set forth in Section 6(a).
 
“Board” has the meaning set forth in Section 12(a).
 
“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of California or City of New York are
authorized or required by law to remain closed.
 
“Claims” has the meaning set forth in Section 6(a).
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Shares” means those shares of the Common Stock issuable upon conversion
of the Preferred Stock purchased by the Purchasers from the Company under the
Purchase Agreement and those shares of Common Stock issuable upon exercise of
the Warrants issued by the Company to the Purchasers pursuant to the Purchase
Agreement.
 
 
58

--------------------------------------------------------------------------------

 
 
“Common Stock” means the Company’s common stock, no par value.
 
“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.
 
“Company Indemnified Party” has the meaning set forth in Section 6(b).
 
“Effective Date” means the date a Registration Statement is declared effective
by the Commission.
 
“Effectiveness Deadline” means the date that is 60 days after the date of the
Filing Deadline or, if the Commission staff reviews or provides comments on the
applicable Registration Statement, 90 days after the date of the Filing
Deadline.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Filing Deadline” means the date that is 180 days after the Closing (as defined
in the Purchase Agreement).
 
“Grace Period” has the meaning set forth in Section 3(j).
 
“Indemnified Damages” has the meaning set forth in Section 6(a).
 
“Initial Registration Statement” has the meaning set forth in Section 2(a).
 
“Legal Counsel” has the meaning set forth in Section 3(c).
 
“New Registration Statement” has the meaning set forth in Section 2(a).
 
 “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, incorporated or unincorporated association,
joint stock company, joint venture, sole proprietorship, government (or an
agency or subdivision thereof), governmental authority or other entity of any
kind.
 
“Preferred Stock” means the Company’s Series B Convertible Voting Perpetual
Preferred Stock.
 
“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Agreement” has the meaning set forth in the recitals.
 
“Purchaser” has the meaning set forth in the preamble and includes any
transferee or assignee thereof to whom a Purchaser assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 8 and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with  Section 8.
 
 
59

--------------------------------------------------------------------------------

 
 
“Purchaser Indemnified Party” has the meaning set forth in Section 6(a).
 
“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
or ordering of effectiveness of such Registration Statement(s) by the
Commission.
 
“Registrable Securities” means all of the Common Shares and any securities
issued or distributed or issuable in respect thereof by way of a stock split,
dividend or other distribution or in connection with a combination of shares,
recapitalization, merger consolidation or other reorganization or similar event
with respect to the Common Shares; provided, that Common Shares shall cease to
be Registrable Securities upon the earliest to occur of the following: (A) a
sale pursuant to a Registration Statement or Rule 144 (in which case, only such
security sold shall cease to be a Registrable Security); (B) if such Common
Shares have ceased to be outstanding; or (C) if such Common Shares have been
sold in a private transaction in which the Purchaser’s rights under this
Agreement have not been assigned to the transferee.
 
“Registration Period” has the meaning set forth in Section 3(a).
 
“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the
Registrable Securities.
 
“Required Holders” means the holders of at least 50% of the Registrable
Securities.
 
“Rule 144” means Rule 144 under the Securities Act as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.
 
“Rule 415” means Rule 415 under the Securities Act as such Rule may be amended
from time to time, or any successor rule providing for offering securities on a
continuous or delayed basis.
 
“Rule 424” means Rule 424 under the Securities Act as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.
 
“SEC Guidance” means any publicly-available written or oral guidance, comments,
requirements or requests of the Commission staff.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Company pursuant to Section 5.
 
 
60

--------------------------------------------------------------------------------

 
 
“Suspension Notice” has the meaning set forth in Section 4(c).
 
“Underwritten Offering” means a registration in which Registrable Securities are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.
 
“Violations” has the meaning set forth in Section 6(a).
 
“Warrants” means those warrants issued by the Company and purchased by the
Purchasers pursuant to the Purchase Agreement.
 
2.           Registration.
 
a.           The Company agrees to file with the Commission a Registration
Statement under the Securities Act on Form S-3, no later than the Filing
Deadline, covering the offer and resale of all of the Registrable Securities on
a continuous basis pursuant to Rule 415 (the “Initial Registration
Statement”).  The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective by the Commission as soon as
practicable, but in no event later than the Effectiveness Deadline.
Notwithstanding the registration obligations set forth in the preceding
sentences of this Section 2(a), if, in response to its filing of the Initial
Registration Statement, the Company receives a Commission comment that all of
the Registrable Securities cannot be registered for resale on the Initial
Registration Statement, then the Company shall promptly inform each of the
Purchasers thereof and, upon the written request of the Required Holders, either
(i) file amendments to the Initial Registration Statement, or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities consistent with such Commission comment, and, as promptly
as practicable thereafter, taking into account such Commission comment, file a
Registration Statement covering the balance of the Registrable Securities;
provided, in no event shall the Company be required to file a registration
statement on Form S-1 or equivalent long-form registration statement.  In no
event shall the Company include any securities other than Registrable Securities
on any Registration Statement under this Section 2 without the prior written
consent of the Required Holders.
 
b.           Ineligibility for Form S-3. The Initial Registration Statement
shall be on Form S-3.  In the event that Form S-3 is at any time not available
for the registration of the resale of Registrable Securities, the Company shall
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
any Registration Statement then in effect until such time as a new Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.
 
c.           Effectiveness.  The Company shall cause any Registration Statement
filed under Section 2 to be declared effective under the Securities Act as
promptly as possible after the filing thereof.
 
 
61

--------------------------------------------------------------------------------

 
 
d.           Allocation of Registrable Securities; Cut Back. The initial number
of Registrable Securities included in any Registration Statement and any
increase in the number of Registrable Securities included therein shall be
allocated pro rata among the Purchasers according to the total amount of
securities entitled to be included therein owned by each Purchaser or in such
other proportions as shall mutually be agreed to by such Purchasers.  In the
event all of the Registrable Securities cannot be included in a Registration
Statement under this Section 2 for any reason, then the Company, unless
otherwise prohibited by the Commission, shall cause the Registrable Securities
of the Purchasers to be included in such Registration Statement to be reduced
pro rata based on the number of Registrable Securities held by all of the
Purchasers.
 
e.           Underwritten Offering.
 
(i)           If the holders of not less than a majority of any class of
Registrable Securities included in any offering pursuant to a Registration
Statement filed pursuant to Section 2 so elect, such offering shall be in the
form of an Underwritten Offering and the Company, if necessary, shall amend or
supplement such Registration Statement for such purpose.  The holders of a
majority of the class of Registrable Securities included in such Underwritten
Offering shall, after consulting with the Company, have the right to select the
managing underwriter or underwriters for the offering.
 
(ii)           In the case of an Underwritten Offering pursuant to Section
2.e(i), the Company shall cause the senior executive officers of the Company to
participate in the customary “road show” presentations that may be reasonably
requested by the managing underwriter in any such Underwritten Offering and
otherwise to facilitate, cooperate with, and participate in each proposed
offering contemplated herein and customary selling efforts related thereto
(provided, that such activities shall not unreasonably interfere with the duties
of such officers in the ordinary course of the Company’s business).
 
(iii)           In the case of an Underwritten Offering pursuant to Section
2.e(i), the Company shall cooperate with the selling holders of Registrable
Securities and the managing underwriter, underwriters or agent, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends.
 
3.           Registration Procedures. At such time as the Company is obligated
to file a Registration Statement with the Commission pursuant to Section 2, the
Company will use reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:
 
a.           The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times from its effective time until the earlier of
(i) the date as of which the Common Stock covered by such Registration Statement
cease to be Registrable Securities or (ii) the date on which each Purchaser
shall have sold all of the Registrable Securities covered by such Registration
Statement (the “Registration Period”). The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
Prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of Prospectuses, in the
light of the circumstances in which they were made) not misleading.
 
 
62

--------------------------------------------------------------------------------

 
b.           The Company shall prepare and file with the Commission such
amendments and supplements to a Registration Statement and the Prospectus used
in connection with such Registration Statement, which Prospectus is to be filed
pursuant to Rule 424 promulgated under the Securities Act, as may be necessary
to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Exchange Act,
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement.
 
c.           The Purchasers shall have the right to select one legal counsel to
review and oversee any registration pursuant to this Agreement (“Legal
Counsel”), as designated by the Required Holders. The Company and Legal Counsel
shall reasonably cooperate with each other in performing the Company’s
obligations under this Agreement.  The Company shall (A) permit Legal Counsel to
review and comment upon (i) a Registration Statement at least five (5) Business
Days prior to its filing with the Commission and (ii) all amendments and
supplements to all Registration Statements (except for Annual Reports on Form
10-K, and Reports on Form 10-Q and any similar or successor reports) within a
reasonable number of days prior to their filing with the Commission, and (B) not
file any Registration Statement or amendment or supplement thereto in a form to
which Legal Counsel reasonably objects. The Company shall not submit a request
for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld. The Company shall furnish to
Legal Counsel, without charge, (i) copies of any correspondence from the
Commission or the staff of the Commission to the Company or its representatives
relating to any Registration Statement, (ii) promptly after the same is prepared
and filed with the Commission, one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by the Purchasers, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the Prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.
 
 
63

--------------------------------------------------------------------------------

 
d.           The Company shall furnish to the Purchasers, without charge, (i)
promptly after the same is prepared and filed with the Commission, at least one
copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by the Purchasers, all exhibits and each preliminary
Prospectus, (ii) upon the effectiveness of any Registration Statement, ten (10)
copies of the Prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as the
Purchasers may reasonably request) and (iii) such other documents, including
copies of any preliminary or final Prospectus, as the Purchasers may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by the Purchasers.
 
e.           The Company shall (i) register and qualify, unless an exemption
from registration and qualification applies, the resale by Purchasers of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and Purchasers of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.
 
f.           The Company shall notify Legal Counsel and Purchasers in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the Prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 3(l), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and Purchasers (or such other number of copies as
Legal Counsel or Purchasers may reasonably request). The Company shall also
promptly notify Legal Counsel and Purchasers in writing (i) when a Prospectus or
any Prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and
Purchasers by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the Commission for amendments or supplements to a
Registration Statement or related Prospectus or related information, and
(iii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.
 
 
64

--------------------------------------------------------------------------------

 
g.           The Company shall use commercially reasonable efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and Purchasers of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
h.           The Company shall hold in confidence and not make any disclosure of
information concerning the Purchasers provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Purchaser is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Purchaser and allow such Purchaser, at the Purchaser’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
i.           If requested by a Purchaser, the Company shall (i) as soon as
practicable incorporate in a Prospectus supplement or post-effective amendment
such information as the Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
Prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by a Purchaser holding any
Registrable Securities.
 
j.           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Purchasers in writing of the existence of
material, non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material,
non-public information to the Purchasers) and the date on which the Grace Period
will begin, and (ii) notify the Purchasers in writing of the date on which the
Grace Period ends; and, provided further, that no Grace Period shall exceed
sixty (60) consecutive days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of one hundred twenty
(120) days and the first day of any Grace Period must be at least two (2)
trading days after the last day of any prior Grace Period. For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Purchasers receive the notice referred to in clause (i)
and shall end on and include the later of the date the Purchasers receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Grace Period. Upon expiration of the Grace Period, the Company shall again
be bound by the first sentence of Section 3(f) with respect to the information
giving rise thereto unless such material, non-public information is no longer
applicable. Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of a Purchaser in connection with any sale of Registrable Securities with
respect to which such Purchaser has entered into a contract for sale, and
delivered a copy of the Prospectus included as part of the applicable
Registration Statement (unless an exemption from such prospectus delivery
requirements exists), prior to the Purchaser’s receipt of the notice of a Grace
Period and for which the Purchaser has not yet settled.
 
 
65

--------------------------------------------------------------------------------

 
4.           Obligations of the Purchasers Relating to Registration.
 
a.           At least ten Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Purchaser in
writing of the information the company requires from such Purchaser if such
Purchaser elects to have any of such Purchaser’s Registrable Securities included
in such Registration Statement.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a Purchaser that such
Purchaser shall furnish to the Company, not later than five Business Days after
the date of the Company’s notice, such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Purchaser’s Registrable Securities.
 
b.           Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from such Registration Statement.
 
c.           Each Purchaser agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f) (each a “Suspension Notice”), such Purchaser
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement(s) covering such Registrable Securities until such
Purchaser’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(g) or the first sentence of Section 3(f) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of a Purchaser in accordance with the
terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which such Purchaser has entered into a contract for
sale prior to such Purchaser’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which such Purchaser has not yet settled.  In
any event, the Company shall not be entitled to deliver more than one Suspension
Notice in any one year.
 
d.           Each Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
 
 
66

--------------------------------------------------------------------------------

 
 
5.           Expenses of Registration. All expenses, other than Selling
Expenses, with respect to the registration and disposition of Registrable
Securities including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company and reasonable fees (which shall be proportional and
reasonable in relation to the market value of the Registrable Securities being
registered) of one counsel for the Purchasers, who shall be selected by the
Required Holders shall be paid by the Company. All Selling Expenses relating to
Registrable Securities registered pursuant to this Agreement shall be borne and
paid by the holders of such Registrable Securities, in proportion to the number
of Registrable Securities registered for each such holder.
 
6.           Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:
 
a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Purchaser, the directors,
officers, managers, members, partners, employees, agents, representatives of,
and each Person, if any, who controls each Purchaser within the meaning of the
Securities Act or the Exchange Act (each, an “Purchaser Indemnified Party”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, attorneys’ fees, amounts paid in settlement or expenses, joint
or several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the Commission, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any amendment
thereof or supplement thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus or free writing prospectus (as defined in Rule 405
under the Securities Act), or the omission or alleged omission to state therein
any material fact necessary to make the statements made therein, in the light of
the circumstances under which the statements therein were made, not misleading,
or (iii) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iii) being, collectively, “Violations”). Subject to Section 6(c),
the Company shall reimburse the Purchaser Indemnified Parties, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): shall not
apply to a Claim (a) arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of such Purchaser Indemnified Party expressly for use in
any Prospectus or supplement thereto or the omission or alleged omission in such
written information to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, if such Prospectus or
supplement thereto was timely made available by the Company pursuant to Section
3(d); (b) to the extent such Claim is based on a failure of such Purchaser
Indemnified Party to deliver or to cause to be delivered the Prospectus made
available by the Company, including a corrected Prospectus, if such Prospectus
or corrected Prospectus was timely made available by the Company pursuant to
Section 3(d); (c) in which amounts are paid in settlement of any Claim and such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed; (d) in which such
Purchaser Indemnified Party fails to cease all offers and sales of Registrable
Securities in accordance with Section 4(c) herein, to the extent such Claim is
based on such failure; and (e) arising out of or based solely upon a breach by
such Purchaser Indemnified Party of such Purchaser Indemnified Party’s
obligations set forth herein.  This indemnity shall be in addition to any
liability the Company may otherwise have.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Purchaser Indemnified Party and shall survive the transfer of the Registrable
Securities by the Purchasers pursuant to Section 8.
 
 
67

--------------------------------------------------------------------------------

 
b.           In connection with any Registration Statement in which any
Purchaser is participating, to the fullest extent permitted by law, such
Purchaser agrees to severally and not jointly indemnify, hold harmless and
defend the Company and each of its directors, officers, employees, agents and
representatives and each Person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act (each, an “Company Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any amendment thereof or supplement thereto or in any
filing made in connection with a Blue Sky Filing, or the omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading or (ii) any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus or free
writing prospectus (as defined in Rule 405 under the Securities Act), or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, in each case to the extent,
and only to the extent, that such untrue statement or omission of a material
fact is contained in any written information furnished to the Company by such
Purchaser expressly for use in connection with such Registration Statement; and,
subject to Section 6(c), such Purchaser will reimburse any legal or other
expenses reasonably incurred by an Company Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Purchaser, which consent shall not be unreasonably withheld or
delayed and provided further, that the obligation to indemnify shall be limited
to the net proceeds (after underwriting fees, commissions or discounts) actually
received by such holder from the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Indemnified
Party and shall survive the transfer of the Registrable Securities by the
Purchasers pursuant to Section 8.
 
 
68

--------------------------------------------------------------------------------

 
c.           Promptly after receipt by an Purchaser Indemnified Party or Company
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Purchaser Indemnified Party or Company Indemnified Party shall, if
a Claim in respect thereof is to be made against any indemnifying party under
this Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Purchaser Indemnified Party or the Company Indemnified Party, as the case
may be; provided, however, that an Purchaser Indemnified Party or Company
Indemnified Party shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Purchaser Indemnified Party
or Company Indemnified Party to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Purchaser Indemnified Party or Company
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Purchaser Indemnified Party
or Company Indemnified Party and any other party represented by such counsel in
such proceeding. In the case of an Purchaser Indemnified Party, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Required Holders. The Company Indemnified Party or Purchaser Indemnified Party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Company Indemnified Party or Purchaser Indemnified Party which relates to
such action or Claim. The indemnifying party shall keep the Company Indemnified
Party or Purchaser Indemnified Party reasonably apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Company Indemnified Party or Purchaser Indemnified Party, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Company Indemnified Party or Purchaser Indemnified Party of a release
from all liability in respect to such Claim or litigation, and such settlement
shall not include any admission as to fault on the part of the Company
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Company Indemnified
Party or Purchaser Indemnified Party with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Purchaser Indemnified Party or Company Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.
 
d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
 
69

--------------------------------------------------------------------------------

 
 
e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Company Indemnified Party or
Purchaser Indemnified Party against the indemnifying party or others, and (ii)
any liabilities the indemnifying party may be subject to pursuant to the law.
 
7.           Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein.
 
8.           Assignment of Registration Rights. The registration rights provided
pursuant to Sections 2 through 10 of this Agreement shall be assignable in full
or in part by the Purchaser to any transferee of such Purchaser’s Registrable
Securities if: (i) the Purchaser agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
contemporaneous with such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee, and (b) the
Registrable Securities with respect to which such registration rights are being
transferred or assigned; and (iii) at or before the time the Company receives
the written notice contemplated by clause (ii) of this sentence the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein.
 
9.           Amendment. Provisions of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Required Holders.  Any amendment or waiver effected in
accordance with this Section 9 shall be binding upon each Purchaser and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.
 
10.           Preservation of Rights.   Except with the prior consent of the
Required Holders, the Company shall not, for so long as there are Registrable
Securities, (a) grant any registration rights to third parties which are
inconsistent with the rights granted hereunder, or (b) enter into any agreement,
take any action, or permit any change to occur, with respect to its securities
that violates or subordinates the rights expressly granted to the holders of
Registrable Securities in this Agreement.
 
 
70

--------------------------------------------------------------------------------

 
 
11.           Rule 144 Compliance.   With a view to making available to the
holders of Registrable Securities the benefits of Rule 144 under the Securities
Act and any other rule or regulation of the Commission that may at any time
permit a holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3 (or any successor form),
the Company shall:
 
a.            make and keep public information available, as those terms are
understood and defined in Rule 144 at all times; and
 
b.           use its commercially reasonable best efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act.
 
12.           Board Rights.
 
a.           The Company and the Purchasers acknowledge and agree that (i) prior
to the date hereof, Purchasers have submitted to the board of directors of the
Company (the “Board”) the names of two director candidates and such information
as the Company has reasonably requested with respect to such director
candidates’ qualifications, experience and suitability to become a member of the
Board, and (ii) the Board and the nominating committee of the Board have
reviewed such information and approved the qualifications, experience and
suitability of such director candidates.
 
b.           The Company shall increase the number of directors constituting the
entire Board within the range authorized by the Bylaws of the Company from five
to seven and, effective upon Closing under the Purchase Agreement, appoint the
Purchasers’ two director candidates to the Board to fill the vacancies created
by the increase in the number of directors constituting the entire Board, and
hereby represents to the Purchasers that the Board has adopted resolutions
authorizing and approving such actions.
 
c.           The Company shall cause the Purchasers’ two director candidates to
be included in the Board’s slate of nominees for election for election at the
Company’s 2012 annual meeting of shareholders; shall recommend in the proxy
statements for such shareholder meeting that shareholders cast their votes in
favor of the election of the Purchasers’ two director candidates; shall use its
reasonable best efforts to solicit proxies for the election of the Purchasers’
two director candidates, which efforts shall include, if necessary or
appropriate, the services of a third-party proxy solicitor; and shall cause its
proxy holders to use the discretionary voting authority to vote shares of Common
Stock for the election of the Purchasers’ two director candidates.  The Company
shall provide the Purchasers with reasonable opportunity to review and comment
upon the preliminary and definitive proxy statement for the annual meetings and
any additional proxy materials prior to filing such statements and materials
with the Commission.
 
 
71

--------------------------------------------------------------------------------

 
 
d.           Purchaser’s rights under this Section 12 are not assignable or
transferable except to an Affiliate of the Purchaser to which Registrable
Securities are assigned or transferred.  Purchaser’s rights to have its two
director candidates nominated for election under this Section 12 are enforceable
only to the extent consistent with applicable rules of The NASDAQ Stock Market
LLC or other Trading Market (as defined in the Purchase Agreement) regarding the
proportionality of the voting power maintained by an investor to the number of
director candidates which such investor is entitled to have nominated for
election, in relation to the full number of directors on the board (subject to
rounding up in accordance with applicable rules).
 
13.           Future Financings.
 
a.           If the Company proposes to offer and sell any equity securities,
the Company shall provide Purchasers the opportunity to participate in such
offer and sale on at least a pro rata basis, such that the ratio of shares of
Common Stock held by and issuable upon conversion of Preferred Stock held by
Purchaser upon completion of such offer and sale to the total outstanding shares
of Common Stock upon completion of such offer and sale is not less than such
ratio before completion of such offer and sale.  This right of first refusal is
subject to the conditions in subsections 13.b and 13.c below.
 
b.           The Company shall keep Purchasers reasonably informed on an
on-going basis of its plans to such offer and sale any equity securities and
shall give Purchasers at least ten Business Days prior notice of formal
commencement of any such offer.  The Company shall be free to sell all equity
securities subject to any offer to any third party investor unless Purchaser has
given the Company written notice of its intent to participate in such offer and
sale within five Business Days after the Company gives Purchaser formal written
notice of such offer and sale.  Purchaser shall give the Company written notice
as promptly as possible of its intent not to participate or participate in full
or in part in any offer and sale, and the Company and Purchaser shall otherwise
cooperate with each other, so that the Company’s efforts to raise capital
through an offer and sale of equity securities are not unduly impeded by
Purchaser’s rights under this Section 13.
 
c.           Purchasers’ rights under this Section 13 shall not be applicable to
(i) shares of Common Stock issued by reason of a dividend, stock split, split-up
or other pro rata distribution on shares of Common Stock; (ii) shares of Common
Stock issued or deemed issued to employees or directors of, or consultants to,
the Company or any of its subsidiaries pursuant to a plan, agreement, or
arrangement approved by the Board and the shareholders of the Company; (iii) the
issuance of securities pursuant to the conversion, exercise, or exchange of
derivative securities outstanding on the date hereof; or (iv) the issuance of
securities in connection with a bona fide business acquisition by the Company,
whether by merger, consolidation, purchase of assets, exchange of stock, or
otherwise.
 
d.           Purchaser’s rights under this Section 13 are not assignable or
transferable except to an Affiliate of the Purchaser to which Registrable
Securities are assigned or transferred, and shall terminate two years after the
Closing under the Purchase Agreement.
 
 
72

--------------------------------------------------------------------------------

 
 
14.           Voting Agreement.
 
a.           Subject to Section 14(d) below, each Purchaser hereby agrees to
vote its shares of Preferred Stock (the “Series B Shares”), or provide its
written consent with respect thereto, on any matter as to which the shares
Series B Shares may be voted or as to which a consent is required or requested
in respect of the Series B Shares (each, a “Matter”), as follows:
 
(i)           For purposes of the separate class vote of the Series B Shares
required under the California Corporations Code, including any Matter that is a
“reorganization,” as defined in the California Corporations Code, each Purchaser
shall vote its Series B Shares, in such separate class vote, either (i) for the
Matter, if the shares of Common Stock and Series B Shares voting together as a
single class approve such Matter by the requisite vote, or (ii) against the
Matter, if the shares of Common Stock and Series B Shares voting together as a
single class fail to approve such Matter by the requisite vote; and
 
(ii)           When voting together with the Common Stock as a single class,
each Purchaser shall vote its Series B Shares in its sole discretion.
 
b.           Except as provided below, until such time as this Agreement shall
terminate, all certificates representing the Series B Shares shall bear the
following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF AN
INVESTOR RIGHTS AGREEMENT.  THE INVESTOR RIGHTS AGREEMENT LIMITS THE VOTING
RIGHTS OF THE HOLDER OF THESE SECURITIES IN CONNECTION WITH THE APPROVAL OF
CERTAIN CORPORATE REORGANIZATIONS.  ANY TRANSFEREE OF THESE SECURITIES TAKES
SUBJECT TO THE TERMS OF SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.


Such legend may be removed as to any Series B Shares which have been converted
into shares of Common Stock.
c.           Upon execution, a copy of this Agreement and any extension or
amendment thereof shall be filed with the Secretary of the Company and during
the term of this agreement shall be open to inspection by a shareholder of the
Company or its agent, upon the same terms as the records of shareholders of the
Company are open to inspection.
 
d.           Notwithstanding the foregoing, the obligations of the Purchasers
under this Section 14 shall terminate upon the earliest to occur of (i) the
dissolution of the Company; (ii) the termination of this Agreement pursuant to
its terms; and (iii) the conversion of all of the Series B Shares into shares of
Common Stock.  For avoidance of doubt, shares of Common Stock issued upon
conversion of any Series B Shares (whether or not other Series B Shares remain
outstanding) shall not be subject to this Section 14.
 
15.           Miscellaneous.
 
a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.
 
 
73

--------------------------------------------------------------------------------

 
 
b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), so long as such facsimile is followed by mail delivery of the
same information contained in such facsimile, or (iii) one Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses for such
communications shall be:
 
If to the Company:               Giga-tronics Incorporated
4650 Norris Canyon Road
San Ramon, California 94583
Attn: John Regazzi
Email: jregazzi@gigatronics.com


If to a Purchaser, to the address set forth underneath such Purchaser’s name on
the signature page hereto.


Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, or (B) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service, or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i) or (iii) above, respectively.


c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of California, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.
 
e.           This Agreement and the instruments referenced herein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the instruments referenced herein supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.
 
f.           Subject to the requirements of Section 8, and except as provided in
Section 12, this Agreement shall inure to the benefit of and be binding upon the
permitted successors and assigns of each of the parties hereto.
 
g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
h.           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
 
74

--------------------------------------------------------------------------------

 
 
i.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.           All consents and other determinations required to be made by any
Purchaser pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.
 
k.           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
l.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
m.           As used herein, “Dollar”, “US Dollar” and “$” each mean the lawful
money of the United States.
 
n.           The parties acknowledge that it would be impossible to fix money
damages for violations of this Agreement and that such violations will cause
irreparable injury for which an adequate remedy at law is not available.  The
parties hereby agree that any party hereto may, in its sole discretion, apply to
any California Court for specific performance or similar relief as such court
may deem just and proper in order to enforce this Agreement or prevent any
violation thereof and, to the extent permitted by applicable law, each party
waives any objection or defense to the imposition of such relief (including in
the case of the voting agreement in Section 14, any defenses to enforceability
of voting agreements in accordance with their terms).  Nothing herein shall be
construed to prohibit any party from bringing any action for damages in addition
to an action for specific performance or an injunction for a breach of this
Agreement.
 
 
75 

--------------------------------------------------------------------------------

 
 
 


 
IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.
 

  GIGA-TRONICS INCORPORATE                          
 
By:
                Name        Title   

 
 
[Signature page to Investor Rights Agreement]


 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement
as of the date first written above.
 

 
NAME OF PURCHASER
                    Alara Capital AVI II, LLC, a Delaware limited liability
company                     AUTHORIZED SIGNATORY                  
 
By:
        Name        Title                      ADDRESS FOR NOTICE  

 

  c/o:               Street:                  City/State/Zip:                 
Attention:                   Tel:                   Fax:                 
Email:      

 
 
2 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D-1


ACCREDITED INVESTOR QUESTIONNAIRE


(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)


To:           GIGA-TRONICS INCORPORATED


This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of Series B
Convertible Voting Perpetual Preferred Stock (the “Preferred Shares”) of
Giga-tronics Incorporated, a corporation organized in the State of California
(the “Corporation”), a warrant (the “Warrant”) to purchase shares of common
stock, no par value of the Company (“Common Shares”, and Preferred Shares, the
Warrant and the Common Shares issuable upon conversion of the Preferred Shares
or exercise of the Warrant collectively, the “Purchased Securities”).  The
Purchased Securities are being offered and sold by the Corporation without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and the securities laws of certain states, in reliance on the exemptions
contained in Section 4(2) of the Securities Act and on Regulation D promulgated
thereunder and in reliance on similar exemptions under applicable state
laws.  The Corporation must determine that a potential investor meets certain
suitability requirements before offering or selling Purchased Securities to such
investor.  The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements.  The
information supplied by you will be used in determining whether you meet such
criteria, and reliance upon the private offering exemptions from registration is
based in part on the information herein supplied.


This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly
confidential.  However, by signing this Questionnaire, you will be authorizing
the Corporation to provide a completed copy of this Questionnaire to such
parties as the Corporation deems appropriate in order to ensure that the offer
and sale of the Purchased Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Purchased
Securities.  All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire.  Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.


PART A.                      BACKGROUND INFORMATION


Name of Beneficial Owner of the Company
Securities:_______________________________________


Business
Address:_________________________________________________________________
(Number and Street)
 
________________________________________________________________________________
(City)                                           (State)                                                                (Zip
Code)


Telephone Number: (___) ________________________


 
D-1

--------------------------------------------------------------------------------

 
 
If a corporation, partnership, limited liability company, trust or other entity:


Type of entity:___________________________________________________________
 
Were you formed for the purpose of investing in the securities being offered?



Yes ____                      No ____


If an individual:


Residence Address:_______________________________________________________
(Number and Street)
 
______________________________________________________________________
(City)                                           (State)                                                                (Zip
Code)
 
 
Telephone Number: (___)________________________


Age:­­­­­­­­ ­__________                                Citizenship:
____________                                 Where registered to vote:
_______________


Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:


Are you a director or executive officer of the Corporation?



Yes ____                      No ____


Social Security or Taxpayer Identification No._______________________________




PART B.                ACCREDITED INVESTOR QUESTIONNAIRE


In order for the Company to offer and sell the Purchased Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each
category applicable to you as Purchaser of the Purchased Securities.
 
 
__ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
 
__ (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;


 
__ (3)
An insurance company as defined in Section 2(13) of the Securities Act;

 
 
D-2

--------------------------------------------------------------------------------

 
 
 
__ (4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act;



 
__ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;



 
__ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;



 
__ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;



 
__ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 

 
__ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Preferred Shares, with total assets in
excess of $5,000,000;

 
 
__ (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Preferred Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 
 
___(11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, excluding the
value of the primary residence of such natural person;

 
 
___(12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 
 
___(13)
An executive officer or director of the Corporation;


 
 
D-3

--------------------------------------------------------------------------------

 
 
___(14)   
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.



A.           FOR EXECUTION BY AN INDIVIDUAL:



 
____________
By _____________________________

Date
Print Name:__________________________


B.           FOR EXECUTION BY AN ENTITY:


Entity Name:_______________________________________



 
____________
By _____________________________

Date
Print Name:__________________________
Title:_______________________________

 
 
C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 


Entity Name:_______________________________________



 
____________
By _____________________________

Date
Print Name:__________________________
Title:_______________________________
 


Entity Name:_______________________________________



 
____________
By _____________________________

Date
Print Name:__________________________
Title:_______________________________
 
 
D-4

--------------------------------------------------------------------------------

 
EXHIBIT D-2
 
Stock Certificate Questionnaire
 
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:
 
1.
The exact name that the Preferred Shares and the Warrant are to be registered in
(this is the name that will appear on the stock certificate(s)).  You may use a
nominee name if appropriate:
 
2.
The relationship between the Purchaser of the Purchased Securities and the
Registered Holder listed in response to Item 1 above:
 
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
                         
4.
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
 
5.
The name, mailing address and telephone number of the person or entity to whom
Certificates for the Preferred Shares and the Warrant should be delivered
                         



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
Form of Secretary’s Certificate


The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Giga-tronics Incorporated, a corporation organized in the
State of California (the “Company”), and that as such he is authorized to
execute and deliver this certificate in the name and on behalf of the Company
and in connection with the Securities Purchase Agreement, dated as of
______________, by and among the Company and the investors party thereto (the
“Securities Purchase Agreement”), and further certifies in his official
capacity, in the name and on behalf of the Company, the items set forth
below.  Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Securities Purchase Agreement.


1.
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on [•], _____.  Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 
2.
[The Company’s Restated Articles of Incorporation, as amended, and Bylaws were
filed as Exhibits to the Company’s Form ___________ filed with the SEC on
______________.  Such Articles of Incorporation and Bylaws, as amended and
restated, constitute true, correct and complete copies of the Articles of
Incorporation and Bylaws, as amended and restated, as in effect on the date
hereof.][Update to include Certificate of Determination.]

 
3.
Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the other Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 


Name
Position
Signature
John Regazzi
President and Chief Executive Officer
_________________________
Patrick Lawlor
Chief Financial Officer
_________________________
______________
Secretary
 





 
E-1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ___ day
of ____, 2011.
 
_______________________________________
Secretary




I, Patrick Lawlor, Chief Financial Officer, hereby certify that
___________________ is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.




 
______________________________
Patrick Lawlor

 
Chief Financial Officer



 
 
E-2

--------------------------------------------------------------------------------

 
EXHIBIT F
 
Form of Officer’s Certificate
 
The undersigned, the Chief Financial Officer of Giga-tronics Incorporated, a
corporation organized in the State of California (the “Company”), pursuant to
Section 2.2(a) of the Securities Purchase Agreement, dated as of _____________,
2011 by and among the Company and the investors signatory thereto (the
“Securities Purchase Agreement”), hereby represents, warrants and certifies as
follows (capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Securities Purchase Agreement):


 
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.



 
2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing.





IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of _______, 2011.






___________________________
Patrick Lawlor
Chief Financial Officer


 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G


Form of Opinion of Company Counsel


1.           Each of the Company and Microsource, Inc. is a corporation validly
existing and in good standing under the laws of the State of California.


2.           The Company has all requisite corporate power (i) to execute,
deliver and perform the Transaction Documents, (ii) to issue, sell and deliver
the Preferred Shares, the Warrant, and, upon conversion of the Preferred Shares
or exercise of the Warrant, the Conversion Shares and Warrant Shares pursuant to
the Transaction Documents and (iii) to perform its obligations under the
Transaction Documents.


3.           All corporate action on the part of the Company, its directors and
its stockholders necessary for the authorization, execution and delivery by the
Company of the Transaction Documents, the authorization, issuance, sale and
delivery of the Preferred Shares, the Warrant, the Conversion Shares and the
Warrant Shares, and the consummation by the Company of the transactions
contemplated by the Transaction Documents has been duly taken, except for the
Common Stock Approval.  The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with their terms, except that (a) such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights in general and (b) the remedies of specific performance and
injunctive and other forms of injunctive relief may be subject to equitable
defenses.


4.           The issuance of the Preferred Shares has been duly and validly
authorized by the Company and when issued and paid for in accordance with the
terms of the Agreement, the Common Shares will be validly issued, fully paid and
nonassessable and free of preemptive or similar rights under the [Charter
Documents] and those agreements listed on Schedule A to this opinion
letter.  The Warrant which is being issued on the date hereof pursuant to the
Agreement has been duly authorized and validly issued and free of preemptive or
similar rights under the [Charter Documents] and those agreements listed on
Schedule A to this opinion letter.  The Conversion Shares have been duly and
validly authorized and reserved for issuance, and when issued upon the
conversion of the Preferred Shares in accordance with the terms of the
Certificate of Determination, will be validly issued, fully paid and
nonassessable and free of any preemptive or similar rights under the [Charter
Documents] and those agreements listed on Schedule A to this opinion
letter.  The Warrant Shares have been duly and validly authorized and reserved
for issuance, and when issued upon the exercise of the Warrant in accordance
with the terms therein, will be validly issued, fully paid and nonassessable and
free of any preemptive or similar rights under the [Charter Documents] and those
agreements listed on Schedule A to this opinion letter.


5.           The execution, delivery and performance by the Company of the
Transaction Documents will not result in any violation of (A) the provisions of
the articles of incorporation or bylaws of the Company, (B) to our knowledge,
any judgment, order or decree of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties or assets, or (C) any indenture, mortgage, deed of trust, bank loan,
credit agreement or other evidence of indebtedness, license, lease, contract or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries or any of its or
their properties or assets may be bound or affected and which is listed on
Schedule A to this opinion letter.


 
G-1

--------------------------------------------------------------------------------

 
6.           Assuming the accuracy of representations and warranties of the
Purchaser in the Agreement, the offer and sale of the Preferred Shares, Warrant,
Conversion Shares and Warrant Shares to the Purchaser pursuant to, and in
accordance with, the Transaction Documents do not require registration under the
Securities Act of 1933, as amended.


7.           The Company is not required to obtain any consent, approval,
license or exemption by, or order or authorization of, or to make any filing,
recording or registration with, any governmental authority pursuant to the law
of the State of California or United States federal law in connection with the
execution and delivery by the Company of the Transaction Documents or the
performance by it of its obligations to be performed thereunder other than those
that have been obtained or made and other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Exempt Offering of Securities
on Form D with the Commission under Regulation D of the Securities Act, and (iv)
the filings of notification forms for listing of additional shares and for the
change in the number of shares outstanding with The NASDAQ Stock Market LLC.


8.           The Company is not, and after the consummation of the transactions
contemplated by the Transaction Documents shall not be, an investment company
within the meaning of the Investment Company Act of 1940, as amended.


__________________


We confirm that we are not representing the Company in any pending litigation in
which it is a named defendant that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Transaction Documents.


 
G-2

--------------------------------------------------------------------------------

 
EXHIBIT H


Form of Voting Agreement


___________________, 2011


Alara Capital AVI II, LLC
1045 First Avenue
King of Prussia, PA  19046
Attention: Darren C. Wallis, Managing Member


Ladies and Gentlemen:


Giga-tronics Incorporated (the “Company”) and Alara Capital AVI II, LLC
(“Purchaser”) are entering into a Securities Purchase Agreement dated as of the
date hereof (the “Agreement”).  As a condition to its execution and delivery to
the Company of the Agreement, Purchaser is requiring that directors and
executive officers of the Company execute and deliver to Purchaser this letter
agreement.


Pursuant to the Agreement and the related transaction documents, and subject to
the terms and conditions set forth therein, among other things: (a) Purchaser
will receive a warrant to purchase shares of common stock of the Company, the
exercise of which is subject to the approval of the shareholders of the Company
for purposes of Listing Rule 5635 of The NASDAQ Stock Market LLC (the “Exercise
Proposal”); and (b) the board of directors of the Company will nominate two
director candidates selected by Purchaser for election to the board of directors
of the Company at the Company’s 2012 annual meeting of shareholders (the
“Election Proposal”).


Intending to be legally bound hereby, I irrevocably agree and represent as
follows:


1.           I agree to be present (in person or by proxy) at all meetings of
shareholders of the Company called to vote for approval of the Exercise Proposal
and/or the Election Proposal so that all shares of the Company common stock held
by me and/or over which I exercise sole or shared voting power, excluding any
such shares for which I act as a fiduciary, other than those which are held in
IRAs for my benefit, (“Covered Shares”) will be counted for the purpose of
determining the presence of a quorum at such meetings, and to vote or cause the
Covered Shares to be voted for approval of the Exercise Proposal and the
Election Proposal, as applicable.


2.           I hereby revoke any and all previous proxies granted with respect
to the Covered Shares and grant to the Managing Member of Purchaser a proxy to
vote the Covered Shares as indicated in paragraph 1 above, which proxy will be
irrevocable and coupled with an interest, and I agree to take such further
actions and execute such other instruments as may be necessary to effectuate the
intent of this proxy, provided that this proxy will expire automatically and
without further action upon termination of this letter agreement.


3.           I understand that this letter agreement does not prevent me from
exercising options or converting other convertible securities to acquire shares
of Company common stock that I may properly exercise or convert, and that any
shares of Company common stock issued upon the exercise of any of my options or
upon the conversion of any of my convertible securities will be Covered Shares
subject to this letter agreement.


 
H-1

--------------------------------------------------------------------------------

 
4.           Through the earlier of (a) the receipt of the requisite approval of
the Exercise Proposal and the Election Proposal by the shareholders of the
Company or (b) the termination of the Agreement pursuant to its terms, I agree
not to offer, sell, transfer or otherwise dispose of, or to permit the offer,
sale, transfer or other disposition of, any Covered Shares; provided, however,
that I may make a bona fide gift or transfer of Covered Shares for estate
planning or similar purposes prior to that date, provided that the recipient
agrees to vote such Covered Shares for the approval of the Exercise Proposal and
the Election Proposal and agrees, in writing, to be bound by all the terms
hereof as if an original signatory hereto.


5.           Purchaser recognizes that, with respect to any Covered Shares which
have been pledged to a third party, I may not be able to control the voting or
disposition of such Covered Shares if contrary to the terms of such pledge, and
that any act or failure to act on my part which is required by such pledge shall
not be deemed a violation hereof.


6.           I agree that irreparable damage would occur in the event that any
of the provisions of this letter agreement were not performed in accordance with
their specific terms and agree that Purchaser is entitled to an injunction or
injunctions to prevent breaches of this letter agreement by me and to enforce
specifically the terms and provisions hereof, this being in addition to any
other available remedy.


7.           I represent that I have the capacity to enter into this letter
agreement and that it is a valid and binding obligation enforceable against me
in accordance with its terms, subject to bankruptcy, insolvency and other laws
affecting creditors’ rights and general equitable principles.


The agreements contained in this letter agreement shall apply to me solely in my
capacity as a shareholder of the Company, and no agreement contained in this
Letter Agreement shall apply to me in my capacity as a director, officer or
employee of the Company or in any other fiduciary capacity.  In addition,
nothing contained in this letter agreement shall be deemed to apply to, or limit
in any manner, my obligations to comply with my fiduciary duties as an officer
or director, as applicable, of the Company.


Nothing herein shall be deemed to vest in Purchaser any direct or indirect
ownership or incidence of ownership of or with respect to any shares of common
stock of the Company.


This letter agreement shall be effective upon acceptance by Purchaser.


This letter agreement shall terminate concurrently with, and automatically upon,
any termination of the Agreement in accordance with its terms, except that any
such termination shall be without prejudice to Purchaser’s rights arising out of
any willful breach of any covenant or representation contained herein.
Very truly yours,


 
H-2

--------------------------------------------------------------------------------

 




Witness


[Printed Name]




This letter agreement is hereby accepted
as of ______________, 2011, by:




Alara Capital AVI II, LLC





By:___________________________
Name: Darren C. Wallis
Title: Managing Member
 
 
H-3